              Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 1 of 76




     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   ALEXANDER K. HAAS, SBN 220932
     Branch Director
 4
     ERIC J. SOSKIN
 5   Senior Trial Counsel
     KERI L. BERMAN
 6   KUNTAL V. CHOLERA
 7   JOSHUA M. KOLSKY, DC Bar No. 993430
     Trial Attorneys
 8   United States Department of Justice
     Civil Division, Federal Programs Branch
 9    P.O. Box 883
10    Washington, D.C. 20044
      Telephone: (202) 305-7664
11    Facsimile: (202) 616-8470
      Email: joshua.kolsky@usdoj.gov
12
13   Attorneys for Defendants

14                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16    STATE OF CALIFORNIA, et al.,
                                                        Case No. 19-cv-4975 (PJH)
17                        Plaintiffs,
18
              v.                                        STATEMENT OF RECENT DECISION
19
      U.S. DEPARTMENT OF HOMELAND
      SECURITY, et al.,                                 Courtroom 3
20
                                                        Hon. Phyllis Hamilton
21                        Defendants.                   Trial date: Not set
22
23
             Pursuant to Civil Local Rule 7-3(d)(2), Defendants respectfully submit the attached
24
     opinion that is relevant to Defendants’ Motion to Dismiss. On June 18, 2020, the United States
25
     Supreme Court issued the attached opinion in Department of Homeland Security v. Regents of the
26
     University of California, No. 18-587 (2020) rejecting the plaintiffs’ equal protection challenge to
27
     the Secretary of Homeland Security’s decision to rescind the Deferred Action for Childhood
28
     Arrivals program.

     Cal. v. DHS, Case No. 19-cv-4975-PJH
     Statement of Recent Decision
              Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 2 of 76




 1
 2   Dated: June 22, 2020                   Respectfully submitted,

 3
                                            JOSEPH H. HUNT
 4
                                            Assistant Attorney General
 5
                                            ALEXANDER K. HAAS, SBN 220932
 6                                          Branch Director
 7
                                            /s/ Joshua Kolsky
 8                                          KERI L. BERMAN
                                            KUNTAL V. CHOLERA
 9                                          JOSHUA M. KOLSKY, DC Bar 993430
10                                          JASON LYNCH
                                            ERIC J. SOSKIN
11                                          Trial Attorneys
                                            U.S. Department of Justice
12                                          Civil Division, Federal Programs Branch
13                                          P.O. Box 883
                                            Washington, D.C. 20044
14                                          joshua.kolsky@usdoj.gov
15                                          Attorneys for Defendants
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
     Cal. v. DHS, Case No. 19-cv-4975-PJH
     Statement of Recent Decision
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 3 of 76




       (Slip Opinion)              OCTOBER TERM, 2019                                       1

                                              Syllabus

                NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
              being done in connection with this case, at the time the opinion is issued.
              The syllabus constitutes no part of the opinion of the Court but has been
              prepared by the Reporter of Decisions for the convenience of the reader.
              See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


       SUPREME COURT OF THE UNITED STATES

                                              Syllabus

         DEPARTMENT OF HOMELAND SECURITY ET AL. v.
              REGENTS OF THE UNIVERSITY OF
                    CALIFORNIA ET AL.

       CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                         THE NINTH CIRCUIT

          No. 18–587.      Argued November 12, 2019—Decided June 18, 2020*
       In 2012, the Department of Homeland Security (DHS) issued a memo-
         randum announcing an immigration relief program known as Deferred
         Action for Childhood Arrivals (DACA), which allows certain unauthor-
         ized aliens who arrived in the United States as children to apply for a
         two-year forbearance of removal. Those granted such relief become
         eligible for work authorization and various federal benefits. Some
         700,000 aliens have availed themselves of this opportunity.
            Two years later, DHS expanded DACA eligibility and created a re-
         lated program known as Deferred Action for Parents of Americans and
         Lawful Permanent Residents (DAPA). If implemented, that program
         would have made 4.3 million parents of U. S. citizens or lawful perma-
         nent residents eligible for the same forbearance from removal, work
         eligibility, and other benefits as DACA recipients. Texas, joined by 25
         other States, secured a nationwide preliminary injunction barring im-
         plementation of both the DACA expansion and DAPA. The Fifth Cir-
         cuit upheld the injunction, concluding that the program violated the
         Immigration and Nationality Act (INA), which carefully defines eligi-
         bility for benefits. This Court affirmed by an equally divided vote, and

       ——————
         * Together with No. 18–588, Trump, President of the United States, et
       al. v. National Association for the Advancement of Colored People et al.,
       on certiorari before judgment to the United States Court of Appeals for
       the District of Columbia Circuit, and No. 18–589, Wolf, Acting Secretary
       of Homeland Security, et al. v. Batalla Vidal et al., on certiorari before
       judgment to the United States Court of Appeals for the Second Circuit.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 4 of 76




       2             DEPARTMENT OF HOMELAND SECURITY v.
                           REGENTS OF UNIV. OF CAL.
                                   Syllabus

           the litigation then continued in the District Court.
              In June 2017, following a change in Presidential administrations,
           DHS rescinded the DAPA Memorandum, citing, among other reasons,
           the ongoing suit by Texas and new policy priorities. That September,
           the Attorney General advised Acting Secretary of Homeland Security
           Elaine C. Duke that DACA shared DAPA’s legal flaws and should also
           be rescinded. The next day, Duke acted on that advice. Taking into
           consideration the Fifth Circuit and Supreme Court rulings and the At-
           torney General’s letter, Duke decided to terminate the program. She
           explained that DHS would no longer accept new applications, but that
           existing DACA recipients whose benefits were set to expire within six
           months could apply for a two-year renewal. For all other DACA recip-
           ients, previously issued grants of relief would expire on their own
           terms, with no prospect for renewal.
              Several groups of plaintiffs challenged Duke’s decision to rescind
           DACA, claiming that it was arbitrary and capricious in violation of the
           Administrative Procedure Act (APA) and infringed the equal protec-
           tion guarantee of the Fifth Amendment’s Due Process Clause. District
           Courts in California (Regents, No. 18–587), New York (Batalla Vidal,
           No. 18–589), and the District of Columbia (NAACP, No. 18–588) all
           ruled for the plaintiffs. Each court rejected the Government’s argu-
           ments that the claims were unreviewable under the APA and that the
           INA deprived the courts of jurisdiction. In Regents and Batalla Vidal,
           the District Courts further held that the equal protection claims were
           adequately alleged, and they entered coextensive nationwide prelimi-
           nary injunctions based on the conclusion that the plaintiffs were likely
           to succeed on their APA claims. The District Court in NAACP took a
           different approach. It deferred ruling on the equal protection chal-
           lenge but granted partial summary judgment to the plaintiffs on their
           APA claim, finding that the rescission was inadequately explained.
           The court then stayed its order for 90 days to permit DHS to reissue a
           memorandum rescinding DACA, this time with a fuller explanation of
           the conclusion that DACA was unlawful. Two months later, Duke’s
           successor, Secretary Kirstjen M. Nielsen, responded to the court’s or-
           der. She declined to disturb or replace Duke’s rescission decision and
           instead explained why she thought her predecessor’s decision was
           sound. In addition to reiterating the illegality conclusion, she offered
           several new justifications for the rescission. The Government moved
           for the District Court to reconsider in light of this additional explana-
           tion, but the court concluded that the new reasoning failed to elaborate
           meaningfully on the illegality rationale.
              The Government appealed the various District Court decisions to
           the Second, Ninth, and D. C. Circuits, respectively. While those ap-
           peals were pending, the Government filed three petitions for certiorari
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 5 of 76




                             Cite as: 591 U. S. ____ (2020)                       3

                                        Syllabus

         before judgment. Following the Ninth Circuit affirmance in Regents,
         this Court granted certiorari.
       Held: The judgment in No. 18–587 is vacated in part and reversed in
        part; the judgment in No. 18–588 is affirmed; the February 13, 2018
        order in No. 18–589 is vacated, the November 9, 2017 order is affirmed
        in part, and the March 29, 2018 order is reversed in part; and all of the
        cases are remanded.
       No. 18–587, 908 F. 3d 476, vacated in part and reversed in part; No. 18–
        588, affirmed; and No. 18–589, February 13, 2018 order vacated, No-
        vember 9, 2017 order affirmed in part, and March 29, 2018 order re-
        versed in part; all cases remanded.
           THE CHIEF JUSTICE delivered the opinion of the Court, except as to
        Part IV, concluding:
           1. DHS’s rescission decision is reviewable under the APA and is
        within this Court’s jurisdiction. Pp. 9–13.
              (a) The APA’s “basic presumption of judicial review” of agency ac-
        tion, Abbott Laboratories v. Gardner, 387 U. S. 136, 140, can be rebut-
        ted by showing that the “agency action is committed to agency discre-
        tion by law,” 5 U. S. C. §701(a)(2). In Heckler v. Chaney, the Court held
        that this narrow exception includes an agency’s decision not to insti-
        tute an enforcement action. 470 U. S. 821, 831–832. The Government
        contends that DACA is a general non-enforcement policy equivalent to
        the individual non-enforcement decision in Chaney. But the DACA
        Memorandum did not merely decline to institute enforcement proceed-
        ings; it created a program for conferring affirmative immigration re-
        lief. Therefore, unlike the non-enforcement decision in Chaney,
        DACA’s creation—and its rescission—is an “action [that] provides a
        focus for judicial review.” Id., at 832. In addition, by virtue of receiving
        deferred action, 700,000 DACA recipients may request work authori-
        zation and are eligible for Social Security and Medicare. Access to such
        benefits is an interest “courts often are called upon to protect.” Ibid.
        DACA’s rescission is thus subject to review under the APA. Pp. 9–12.
              (b) The two jurisdictional provisions of the INA invoked by the
        Government do not apply. Title 8 U. S. C. §1252(b)(9), which bars re-
        view of claims arising from “action[s]” or “proceeding[s] brought to re-
        move an alien,” is inapplicable where, as here, the parties do not chal-
        lenge any removal proceedings. And the rescission is not a decision “to
        commence proceedings, adjudicate cases, or execute removal orders”
        within the meaning of §1252(g). Pp. 12–13.
           2. DHS’s decision to rescind DACA was arbitrary and capricious un-
        der the APA. Pp. 13–26.
              (a) In assessing the rescission, the Government urges the Court to
        consider not just the contemporaneous explanation offered by Acting
        Secretary Duke but also the additional reasons supplied by Secretary
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 6 of 76




       4             DEPARTMENT OF HOMELAND SECURITY v.
                           REGENTS OF UNIV. OF CAL.
                                   Syllabus

           Nielsen nine months later. Judicial review of agency action, however,
           is limited to “the grounds that the agency invoked when it took the
           action.” Michigan v. EPA, 576 U. S. 743, 758. If those grounds are
           inadequate, a court may remand for the agency to offer “a fuller expla-
           nation of the agency’s reasoning at the time of the agency action,” Pen-
           sion Benefit Guaranty Corporation v. LTV Corp., 496 U. S. 633, 654
           (emphasis added), or to “deal with the problem afresh” by taking new
           agency action, SEC v. Chenery Corp., 332 U. S. 194, 201. Because Sec-
           retary Nielsen chose not to take new action, she was limited to elabo-
           rating on the agency’s original reasons. But her reasoning bears little
           relationship to that of her predecessor and consists primarily of imper-
           missible “post hoc rationalization.” Citizens to Preserve Overton Park,
           Inc. v. Volpe, 401 U. S. 402, 420. The rule requiring a new decision
           before considering new reasons is not merely a formality. It serves
           important administrative law values by promoting agency accounta-
           bility to the public, instilling confidence that the reasons given are not
           simply convenient litigating positions, and facilitating orderly review.
           Each of these values would be markedly undermined if this Court al-
           lowed DHS to rely on reasons offered nine months after the rescission
           and after three different courts had identified flaws in the original ex-
           planation. Pp. 13–17.
                 (b) Acting Secretary Duke’s rescission memorandum failed to con-
           sider important aspects of the problem before the agency. Although
           Duke was bound by the Attorney General’s determination that DACA
           is illegal, see 8 U. S. C. §1103(a)(1), deciding how best to address that
           determination involved important policy choices reserved for DHS.
           Acting Secretary Duke plainly exercised such discretionary authority
           in winding down the program, but she did not appreciate the full scope
           of her discretion. The Attorney General concluded that the legal de-
           fects in DACA mirrored those that the courts had recognized in DAPA.
           The Fifth Circuit, the highest court to offer a reasoned opinion on
           DAPA’s legality, found that DAPA violated the INA because it ex-
           tended eligibility for benefits to a class of unauthorized aliens. But the
           defining feature of DAPA (and DACA) is DHS’s decision to defer re-
           moval, and the Fifth Circuit carefully distinguished that forbearance
           component from the associated benefits eligibility. Eliminating bene-
           fits eligibility while continuing forbearance thus remained squarely
           within Duke’s discretion. Yet, rather than addressing forbearance in
           her decision, Duke treated the Attorney General’s conclusion regard-
           ing the illegality of benefits as sufficient to rescind both benefits and
           forbearance, without explanation. That reasoning repeated the error
           in Motor Vehicle Manufacturers Association of the United States, Inc.
           v. State Farm— treating a rationale that applied to only part of a policy
           as sufficient to rescind the entire policy. 463 U. S. 29, 51. While DHS
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 7 of 76




                             Cite as: 591 U. S. ____ (2020)                     5

                                        Syllabus

         was not required to “consider all policy alternatives,” ibid., deferred
         action was “within the ambit of the existing” policy, ibid.; indeed, it
         was the centerpiece of the policy. In failing to consider the option to
         retain deferred action, Duke “failed to supply the requisite ‘reasoned
         analysis.’ ” Id., at 57.
            That omission alone renders Duke’s decision arbitrary and capri-
         cious, but it was not the only defect. Duke also failed to address
         whether there was “legitimate reliance” on the DACA Memorandum.
         Smiley v. Citibank (South Dakota), N. A., 517 U. S. 735, 742. Certain
         features of the DACA policy may affect the strength of any reliance
         interests, but those features are for the agency to consider in the first
         instance. DHS has flexibility in addressing any reliance interests and
         could have considered various accommodations. While the agency was
         not required to pursue these accommodations, it was required to assess
         the existence and strength of any reliance interests, and weigh them
         against competing policy concerns. Its failure to do so was arbitrary
         and capricious. Pp. 17–26.
            THE CHIEF JUSTICE, joined by JUSTICE GINSBURG, JUSTICE BREYER,
         and JUSTICE KAGAN, concluded in Part IV that respondents’ claims fail
         to establish a plausible inference that the rescission was motivated by
         animus in violation of the equal protection guarantee of the Fifth
         Amendment. Pp. 27–29.

         ROBERTS, C. J., delivered the opinion of the Court, except as to Part IV.
       GINSBURG, BREYER, and KAGAN, JJ., joined that opinion in full, and SO-
       TOMAYOR, J., joined as to all but Part IV. SOTOMAYOR, J., filed an opinion
       concurring in part, concurring in the judgment in part, and dissenting in
       part. THOMAS, J., filed an opinion concurring in the judgment in part and
       dissenting in part, in which ALITO and GORSUCH, JJ., joined. ALITO, J.,
       and KAVANAUGH, J., filed opinions concurring in the judgment in part
       and dissenting in part.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 8 of 76




                              Cite as: 591 U. S. ____ (2020)                                 1

                                    Opinion of the Court

           NOTICE: This opinion is subject to formal revision before publication in the
           preliminary print of the United States Reports. Readers are requested to
           notify the Reporter of Decisions, Supreme Court of the United States, Wash-
           ington, D. C. 20543, of any typographical or other formal errors, in order that
           corrections may be made before the preliminary print goes to press.


       SUPREME COURT OF THE UNITED STATES
                                          _________________

                            Nos. 18–587, 18–588, and 18–589
                                          _________________


            DEPARTMENT OF HOMELAND SECURITY,
                   ET AL., PETITIONERS
       18–587                v.
                   REGENTS OF THE UNIVERSITY OF
                        CALIFORNIA, ET AL.
        ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                   APPEALS FOR THE NINTH CIRCUIT



             DONALD J. TRUMP, PRESIDENT OF THE
              UNITED STATES, ET AL., PETITIONERS
       18–588                 v.
       NATIONAL ASSOCIATION FOR THE ADVANCEMENT
               OF COLORED PEOPLE, ET AL.; AND
          ON WRIT OF CERTIORARI BEFORE JUDGMENT TO THE
             UNITED STATES COURT OF APPEALS FOR THE
                   DISTRICT OF COLUMBIA CIRCUIT



        CHAD WOLF, ACTING SECRETARY OF HOMELAND
               SECURITY, ET AL., PETITIONERS
       18–589                v.
           MARTIN JONATHAN BATALLA VIDAL, ET AL.
       ON WRIT OF CERTIORARI BEFORE JUDGMENT TO THE UNITED
          STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
                                        [June 18, 2020]
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 9 of 76




       2        DEPARTMENT OF HOMELAND SECURITY v.
                      REGENTS OF UNIV. OF CAL.
                         Opinion of the Court


          CHIEF JUSTICE ROBERTS delivered the opinion of the
       Court, except as to Part IV.
          In the summer of 2012, the Department of Homeland Se-
       curity (DHS) announced an immigration program known as
       Deferred Action for Childhood Arrivals, or DACA. That
       program allows certain unauthorized aliens who entered
       the United States as children to apply for a two-year for-
       bearance of removal. Those granted such relief are also
       eligible for work authorization and various federal benefits.
       Some 700,000 aliens have availed themselves of this
       opportunity.
          Five years later, the Attorney General advised DHS to
       rescind DACA, based on his conclusion that it was unlaw-
       ful. The Department’s Acting Secretary issued a memoran-
       dum terminating the program on that basis. The termina-
       tion was challenged by affected individuals and third
       parties who alleged, among other things, that the Acting
       Secretary had violated the Administrative Procedure Act
       (APA) by failing to adequately address important factors
       bearing on her decision. For the reasons that follow, we
       conclude that the Acting Secretary did violate the APA, and
       that the rescission must be vacated.
                                    I
                                    A
         In June 2012, the Secretary of Homeland Security issued
       a memorandum announcing an immigration relief program
       for “certain young people who were brought to this country
       as children.” App. to Pet. for Cert. in No. 18–587, p. 97a
       (App. to Pet. for Cert.). Known as DACA, the program ap-
       plies to childhood arrivals who were under age 31 in 2012;
       have continuously resided here since 2007; are current stu-
       dents, have completed high school, or are honorably dis-
       charged veterans; have not been convicted of any serious
       crimes; and do not threaten national security or public
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 10 of 76




                         Cite as: 591 U. S. ____ (2020)              3

                             Opinion of the Court

       safety. Id., at 98a. DHS concluded that individuals who
       meet these criteria warrant favorable treatment under the
       immigration laws because they “lacked the intent to violate
       the law,” are “productive” contributors to our society, and
       “know only this country as home.” Id., at 98a–99a.
          “[T]o prevent [these] low priority individuals from being
       removed from the United States,” the DACA Memorandum
       instructs Immigration and Customs Enforcement to “exer-
       cise prosecutorial discretion[ ] on an individual basis . . . by
       deferring action for a period of two years, subject to re-
       newal.” Id., at 100a. In addition, it directs U. S. Citizen-
       ship and Immigration Services (USCIS) to “accept applica-
       tions to determine whether these individuals qualify for
       work authorization during this period of deferred action,”
       id., at 101a, as permitted under regulations long predating
       DACA’s creation, see 8 CFR §274a.12(c)(14) (2012) (permit-
       ting work authorization for deferred action recipients who
       establish “economic necessity”); 46 Fed. Reg. 25080–25081
       (1981) (similar). Pursuant to other regulations, deferred ac-
       tion recipients are considered “lawfully present” for pur-
       poses of, and therefore eligible to receive, Social Security
       and Medicare benefits. See 8 CFR §1.3(a)(4)(vi); 42 CFR
       §417.422(h) (2012).
          In November 2014, two years after DACA was promul-
       gated, DHS issued a memorandum announcing that it
       would expand DACA eligibility by removing the age cap,
       shifting the date-of-entry requirement from 2007 to 2010,
       and extending the deferred action and work authorization
       period to three years. App. to Pet. for Cert. 106a–107a. In
       the same memorandum, DHS created a new, related pro-
       gram known as Deferred Action for Parents of Americans
       and Lawful Permanent Residents, or DAPA. That program
       would have authorized deferred action for up to 4.3 million
       parents whose children were U. S. citizens or lawful perma-
       nent residents. These parents were to enjoy the same for-
       bearance, work eligibility, and other benefits as DACA
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 11 of 76




       4         DEPARTMENT OF HOMELAND SECURITY v.
                       REGENTS OF UNIV. OF CAL.
                          Opinion of the Court

       recipients.
          Before the DAPA Memorandum was implemented, 26
       States, led by Texas, filed suit in the Southern District of
       Texas. The States contended that DAPA and the DACA
       expansion violated the APA’s notice and comment require-
       ment, the Immigration and Nationality Act (INA), and the
       Executive’s duty under the Take Care Clause of the Consti-
       tution. The District Court found that the States were likely
       to succeed on the merits of at least one of their claims and
       entered a nationwide preliminary injunction barring imple-
       mentation of both DAPA and the DACA expansion. See
       Texas v. United States, 86 F. Supp. 3d 591, 677–678 (2015).
          A divided panel of the Court of Appeals for the Fifth Cir-
       cuit affirmed the preliminary injunction. Texas v. United
       States, 809 F. 3d 134, 188 (2015). In opposing the injunc-
       tion, the Government argued that the DAPA Memorandum
       reflected an unreviewable exercise of the Government’s en-
       forcement discretion. The Fifth Circuit majority disagreed.
       It reasoned that the deferred action described in the DAPA
       Memorandum was “much more than nonenforcement: It
       would affirmatively confer ‘lawful presence’ and associated
       benefits on a class of unlawfully present aliens.” Id., at 166.
       From this, the majority concluded that the creation of the
       DAPA program was not an unreviewable action “committed
       to agency discretion by law.” Id., at 169 (quoting 5 U. S. C.
       §701(a)(2)).
          The majority then upheld the injunction on two grounds.
       It first concluded the States were likely to succeed on their
       procedural claim that the DAPA Memorandum was a sub-
       stantive rule that was required to undergo notice and com-
       ment. It then held that the APA required DAPA to be set
       aside because the program was “manifestly contrary” to the
       INA, which “expressly and carefully provides legal designa-
       tions allowing defined classes” to “receive the benefits” as-
       sociated with “lawful presence” and to qualify for work
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 12 of 76




                         Cite as: 591 U. S. ____ (2020)             5

                             Opinion of the Court

       authorization, 809 F. 3d, at 179–181, 186 (internal quota-
       tion marks omitted). Judge King dissented.
          This Court affirmed the Fifth Circuit’s judgment by an
       equally divided vote, which meant that no opinion was is-
       sued. United States v. Texas, 579 U. S. ___ (2016) (per cu-
       riam). For the next year, litigation over DAPA and the
       DACA expansion continued in the Southern District of
       Texas, while implementation of those policies remained
       enjoined.
          Then, in June 2017, following a change in Presidential
       administrations, DHS rescinded the DAPA Memorandum.
       In explaining that decision, DHS cited the preliminary in-
       junction and ongoing litigation in Texas, the fact that
       DAPA had never taken effect, and the new administration’s
       immigration enforcement priorities.
          Three months later, in September 2017, Attorney
       General Jefferson B. Sessions III sent a letter to Acting Sec-
       retary of Homeland Security Elaine C. Duke, “advis[ing]”
       that DHS “should rescind” DACA as well. App. 877. Citing
       the Fifth Circuit’s opinion and this Court’s equally divided
       affirmance, the Attorney General concluded that DACA
       shared the “same legal . . . defects that the courts recog-
       nized as to DAPA” and was “likely” to meet a similar fate.
       Id., at 878. “In light of the costs and burdens” that a rescis-
       sion would “impose[ ] on DHS,” the Attorney General urged
       DHS to “consider an orderly and efficient wind-down
       process.” Ibid.
          The next day, Duke acted on the Attorney General’s ad-
       vice. In her decision memorandum, Duke summarized the
       history of the DACA and DAPA programs, the Fifth Circuit
       opinion and ensuing affirmance, and the contents of the At-
       torney General’s letter. App. to Pet. for Cert. 111a–117a.
       “Taking into consideration the Supreme Court’s and the
       Fifth Circuit’s rulings” and the “letter from the Attorney
       General,” she concluded that the “DACA program should be
       terminated.” Id., at 117a.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 13 of 76




       6           DEPARTMENT OF HOMELAND SECURITY v.
                         REGENTS OF UNIV. OF CAL.
                            Opinion of the Court

         Duke then detailed how the program would be wound
       down: No new applications would be accepted, but DHS
       would entertain applications for two-year renewals from
       DACA recipients whose benefits were set to expire within
       six months. For all other DACA recipients, previously is-
       sued grants of deferred action and work authorization
       would not be revoked but would expire on their own terms,
       with no prospect for renewal. Id., at 117a–118a.
                                      B
          Within days of Acting Secretary Duke’s rescission an-
       nouncement, multiple groups of plaintiffs ranging from in-
       dividual DACA recipients and States to the Regents of the
       University of California and the National Association for
       the Advancement of Colored People challenged her decision
       in the U. S. District Courts for the Northern District of Cal-
       ifornia (Regents, No. 18–587), the Eastern District of New
       York (Batalla Vidal, No. 18–589), and the District of Co-
       lumbia (NAACP, No. 18–588). The relevant claims are that
       the rescission was arbitrary and capricious in violation of
       the APA and that it infringed the equal protection guaran-
       tee of the Fifth Amendment’s Due Process Clause.1
          All three District Courts ruled for the plaintiffs, albeit at
       different stages of the proceedings.2 In doing so, each court
       rejected the Government’s threshold arguments that the

       ——————
         1 Plaintiffs also raised notice and comment claims, which uniformly

       failed below, and assorted due process challenges, some of which sur-
       vived motions to dismiss. Those claims are not before us.
         2 In a related challenge not at issue here, the District Court for the

       District of Maryland granted partial summary judgment in favor of the
       Government. Casa de Maryland v. United States Dept. of Homeland Se-
       curity, 284 F. Supp. 3d 758 (2018). After the Government filed petitions
       for certiorari in the instant cases, the Fourth Circuit reversed that deci-
       sion and vacated Acting Secretary Duke’s rescission as arbitrary and ca-
       pricious. Casa de Maryland v. United States Dept. of Homeland Security,
       924 F. 3d 684 (2019), cert. pending, No. 18–1469. The Fourth Circuit has
       since stayed its mandate.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 14 of 76




                         Cite as: 591 U. S. ____ (2020)            7

                             Opinion of the Court

       claims were unreviewable under the APA and that the INA
       deprived the court of jurisdiction. 298 F. Supp. 3d 209,
       223–224, 234–235 (DC 2018); 279 F. Supp. 3d 1011, 1029–
       1033 (ND Cal. 2018); 295 F. Supp. 3d 127, 150, 153–154
       (EDNY 2017).
          In Regents and Batalla Vidal, the District Courts held
       that the equal protection claims were adequately alleged.
       298 F. Supp. 3d 1304, 1315 (ND Cal. 2018); 291 F. Supp. 3d
       260, 279 (EDNY 2018). Those courts also entered coexten-
       sive nationwide preliminary injunctions, based on the con-
       clusion that the plaintiffs were likely to succeed on the mer-
       its of their claims that the rescission was arbitrary and
       capricious. These injunctions did not require DHS to accept
       new applications, but did order the agency to allow DACA
       recipients to “renew their enrollments.” 279 F. Supp. 3d, at
       1048; see 279 F. Supp. 3d 401, 437 (EDNY 2018).
          In NAACP, the D. C. District Court took a different
       course. In April 2018, it deferred ruling on the equal pro-
       tection challenge but granted partial summary judgment to
       the plaintiffs on their APA claim, holding that Acting Sec-
       retary Duke’s “conclusory statements were insufficient to
       explain the change in [the agency’s] view of DACA’s lawful-
       ness.” 298 F. Supp. 3d, at 243. The District Court stayed
       its order for 90 days to permit DHS to “reissue a memoran-
       dum rescinding DACA, this time providing a fuller expla-
       nation for the determination that the program lacks statu-
       tory and constitutional authority.” Id., at 245.
          Two months later, Duke’s successor, Secretary Kirstjen
       M. Nielsen, responded via memorandum. App. to Pet. for
       Cert. 120a–126a. She explained that, “[h]aving considered
       the Duke memorandum,” she “decline[d] to disturb” the re-
       scission. Id., at 121a. Secretary Nielsen went on to articu-
       late her “understanding” of Duke’s memorandum, identify-
       ing three reasons why, in Nielsen’s estimation, “the
       decision to rescind the DACA policy was, and remains,
       sound.” Ibid. First, she reiterated that, “as the Attorney
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 15 of 76




       8         DEPARTMENT OF HOMELAND SECURITY v.
                       REGENTS OF UNIV. OF CAL.
                          Opinion of the Court

       General concluded, the DACA policy was contrary to law.”
       Id., at 122a. Second, she added that, regardless, the agency
       had “serious doubts about [DACA’s] legality” and, for law
       enforcement reasons, wanted to avoid “legally questiona-
       ble” policies. Id., at 123a. Third, she identified multiple
       policy reasons for rescinding DACA, including (1) the belief
       that any class-based immigration relief should come from
       Congress, not through executive non-enforcement; (2)
       DHS’s preference for exercising prosecutorial discretion on
       “a truly individualized, case-by-case basis”; and (3) the im-
       portance of “project[ing] a message” that immigration laws
       would be enforced against all classes and categories of al-
       iens. Id., at 123a–124a. In her final paragraph, Secretary
       Nielsen acknowledged the “asserted reliance interests” in
       DACA’s continuation but concluded that they did not “out-
       weigh the questionable legality of the DACA policy and the
       other reasons” for the rescission discussed in her memoran-
       dum. Id., at 125a.
          The Government asked the D. C. District Court to revise
       its prior order in light of the reasons provided by Secretary
       Nielsen, but the court declined. In the court’s view, the new
       memorandum, which “fail[ed] to elaborate meaningfully”
       on the agency’s illegality rationale, still did not provide an
       adequate explanation for the September 2017 rescission.
       315 F. Supp. 3d 457, 460, 473–474 (2018).
          The Government appealed the various District Court de-
       cisions to the Second, Ninth, and D. C. Circuits, respec-
       tively. In November 2018, while those appeals were pend-
       ing, the Government simultaneously filed three petitions
       for certiorari before judgment. After the Ninth Circuit af-
       firmed the nationwide injunction in Regents, see 908 F. 3d
       476 (2018), but before rulings from the other two Circuits,
       we granted the petitions and consolidated the cases for ar-
       gument. 588 U. S. ___ (2019). The issues raised here are
       (1) whether the APA claims are reviewable, (2) if so,
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 16 of 76




                         Cite as: 591 U. S. ____ (2020)            9

                             Opinion of the Court

       whether the rescission was arbitrary and capricious in vio-
       lation of the APA, and (3) whether the plaintiffs have stated
       an equal protection claim.
                                     II
          The dispute before the Court is not whether DHS may
       rescind DACA. All parties agree that it may. The dispute
       is instead primarily about the procedure the agency fol-
       lowed in doing so.
          The APA “sets forth the procedures by which federal
       agencies are accountable to the public and their actions
       subject to review by the courts.” Franklin v. Massachusetts,
       505 U. S. 788, 796 (1992). It requires agencies to engage in
       “reasoned decisionmaking,” Michigan v. EPA, 576 U. S.
       743, 750 (2015) (internal quotation marks omitted), and di-
       rects that agency actions be “set aside” if they are “arbi-
       trary” or “capricious,” 5 U. S. C. §706(2)(A). Under this
       “narrow standard of review, . . . a court is not to substitute
       its judgment for that of the agency,” FCC v. Fox Television
       Stations, Inc., 556 U. S. 502, 513 (2009) (internal quotation
       marks omitted), but instead to assess only whether the de-
       cision was “based on a consideration of the relevant factors
       and whether there has been a clear error of judgment,” Cit-
       izens to Preserve Overton Park, Inc. v. Volpe, 401 U. S. 402,
       416 (1971).
          But before determining whether the rescission was arbi-
       trary and capricious, we must first address the Govern-
       ment’s contentions that DHS’s decision is unreviewable
       under the APA and outside this Court’s jurisdiction.
                                      A
          The APA establishes a “basic presumption of judicial
       review [for] one ‘suffering legal wrong because of agency ac-
       tion.’ ” Abbott Laboratories v. Gardner, 387 U. S. 136, 140
       (1967) (quoting §702). That presumption can be rebutted
       by a showing that the relevant statute “preclude[s]” review,
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 17 of 76




       10        DEPARTMENT OF HOMELAND SECURITY v.
                       REGENTS OF UNIV. OF CAL.
                          Opinion of the Court

       §701(a)(1), or that the “agency action is committed to
       agency discretion by law,” §701(a)(2). The latter exception
       is at issue here.
          To “honor the presumption of review, we have read the
       exception in §701(a)(2) quite narrowly,” Weyerhaeuser Co.
       v. United States Fish and Wildlife Serv., 586 U. S. ___, ___
       (2018) (slip op., at 12), confining it to those rare “adminis-
       trative decision[s] traditionally left to agency discretion,”
       Lincoln v. Vigil, 508 U. S. 182, 191 (1993). This limited cat-
       egory of unreviewable actions includes an agency’s decision
       not to institute enforcement proceedings, Heckler v.
       Chaney, 470 U. S. 821, 831–832 (1985), and it is on that ex-
       ception that the Government primarily relies.
          In Chaney, several death-row inmates petitioned the
       Food and Drug Administration (FDA) to take enforcement
       action against two States to prevent their use of certain
       drugs for lethal injection. The Court held that the FDA’s
       denial of that petition was presumptively unreviewable in
       light of the well-established “tradition” that “an agency’s
       decision not to prosecute or enforce” is “generally commit-
       ted to an agency’s absolute discretion.” Id., at 831. We
       identified a constellation of reasons that underpin this tra-
       dition. To start, a non-enforcement decision “often involves
       a complicated balancing of a number of factors which
       are peculiarly within [the agency’s] expertise,” such as
       “whether the particular enforcement action requested best
       fits the agency’s overall policies.” Ibid. The decision also
       mirrors, “to some extent,” a prosecutor’s decision not to in-
       dict, which has “long been regarded as the special province
       of the Executive Branch.” Id., at 832. And, as a practical
       matter, “when an agency refuses to act” there is no action
       to “provide[ ] a focus for judicial review.” Ibid.
          The Government contends that a general non-enforcement
       policy is equivalent to the individual non-enforcement
       decision at issue in Chaney. In each case, the Government
       argues, the agency must balance factors peculiarly within
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 18 of 76




                         Cite as: 591 U. S. ____ (2020)            11

                             Opinion of the Court

       its expertise, and does so in a manner akin to a criminal
       prosecutor. Building on that premise, the Government ar-
       gues that the rescission of a non-enforcement policy is no
       different—for purposes of reviewability—from the adoption
       of that policy. While the rescission may lead to increased
       enforcement, it does not, by itself, constitute a particular
       enforcement action. Applying this logic to the facts here,
       the Government submits that DACA is a non-enforcement
       policy and that its rescission is therefore unreviewable.
          But we need not test this chain of reasoning because
       DACA is not simply a non-enforcement policy. For starters,
       the DACA Memorandum did not merely “refus[e] to insti-
       tute proceedings” against a particular entity or even a par-
       ticular class. Ibid. Instead, it directed USCIS to “establish
       a clear and efficient process” for identifying individuals who
       met the enumerated criteria. App. to Pet. for Cert. 100a.
       Based on this directive, USCIS solicited applications from
       eligible aliens, instituted a standardized review process,
       and sent formal notices indicating whether the alien would
       receive the two-year forbearance. These proceedings are ef-
       fectively “adjudicat[ions].” Id., at 117a. And the result of
       these adjudications—DHS’s decision to “grant deferred ac-
       tion,” Brief for Petitioners 45—is an “affirmative act of ap-
       proval,” the very opposite of a “refus[al] to act,” Chaney, 470
       U. S., at 831–832. In short, the DACA Memorandum does
       not announce a passive non-enforcement policy; it created
       a program for conferring affirmative immigration relief.
       The creation of that program—and its rescission—is an “ac-
       tion [that] provides a focus for judicial review.” Id., at 832.
          The benefits attendant to deferred action provide
       further confirmation that DACA is more than simply a
       non-enforcement policy. As described above, by virtue of
       receiving deferred action, the 700,000 DACA recipients may
       request work authorization and are eligible for Social Secu-
       rity and Medicare. See supra, at 3. Unlike an agency’s re-
       fusal to take requested enforcement action, access to these
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 19 of 76




       12        DEPARTMENT OF HOMELAND SECURITY v.
                       REGENTS OF UNIV. OF CAL.
                          Opinion of the Court

       types of benefits is an interest “courts often are called upon
       to protect.” Chaney, 470 U. S., at 832. See also Barnhart v.
       Thomas, 540 U. S. 20 (2003) (reviewing eligibility determi-
       nation for Social Security benefits).
         Because the DACA program is more than a non-enforce-
       ment policy, its rescission is subject to review under the
       APA.
                                      B
          The Government also invokes two jurisdictional provi-
       sions of the INA as independent bars to review. Neither
       applies.
          Section 1252(b)(9) bars review of claims arising from “ac-
       tion[s]” or “proceeding[s] brought to remove an alien.” 66
       Stat. 209, as amended, 8 U. S. C. §1252(b)(9). That tar-
       geted language is not aimed at this sort of case. As we have
       said before, §1252(b)(9) “does not present a jurisdictional
       bar” where those bringing suit “are not asking for review of
       an order of removal,” “the decision . . . to seek removal,” or
       “the process by which . . . removability will be determined.”
       Jennings v. Rodriguez, 583 U. S. ___, ___–___ (2018) (plu-
       rality opinion) (slip op., at 10–11); id., at ___ (BREYER, J.,
       dissenting) (slip op., at 31). And it is certainly not a bar
       where, as here, the parties are not challenging any removal
       proceedings.
          Section 1252(g) is similarly narrow. That provision limits
       review of cases “arising from” decisions “to commence pro-
       ceedings, adjudicate cases, or execute removal orders.”
       §1252(g). We have previously rejected as “implausible” the
       Government’s suggestion that §1252(g) covers “all claims
       arising from deportation proceedings” or imposes “a general
       jurisdictional limitation.” Reno v. American-Arab Anti-
       Discrimination Comm., 525 U. S. 471, 482 (1999). The re-
       scission, which revokes a deferred action program with as-
       sociated benefits, is not a decision to “commence proceed-
       ings,” much less to “adjudicate” a case or “execute” a
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 20 of 76




                         Cite as: 591 U. S. ____ (2020)           13

                             Opinion of the Court

       removal order.
         With these preliminary arguments out of the way, we
       proceed to the merits.
                                      III
                                       A
          Deciding whether agency action was adequately ex-
       plained requires, first, knowing where to look for the
       agency’s explanation. The natural starting point here is the
       explanation provided by Acting Secretary Duke when she
       announced the rescission in September 2017. But the Gov-
       ernment urges us to go on and consider the June 2018 mem-
       orandum submitted by Secretary Nielsen as well. That
       memo was prepared after the D. C. District Court vacated
       the Duke rescission and gave DHS an opportunity to “reis-
       sue a memorandum rescinding DACA, this time providing
       a fuller explanation for the determination that the program
       lacks statutory and constitutional authority.” 298 F. Supp.
       3d, at 245. According to the Government, the Nielsen Mem-
       orandum is properly before us because it was invited by the
       District Court and reflects the views of the Secretary of
       Homeland Security—the official responsible for immigra-
       tion policy. Respondents disagree, arguing that the Nielsen
       Memorandum, issued nine months after the rescission, im-
       permissibly asserts prudential and policy reasons not relied
       upon by Duke.
          It is a “foundational principle of administrative law” that
       judicial review of agency action is limited to “the grounds
       that the agency invoked when it took the action.” Michigan,
       576 U. S., at 758. If those grounds are inadequate, a court
       may remand for the agency to do one of two things: First,
       the agency can offer “a fuller explanation of the agency’s
       reasoning at the time of the agency action.” Pension Benefit
       Guaranty Corporation v. LTV Corp., 496 U. S. 633, 654
       (1990) (emphasis added). See also Alpharma, Inc. v.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 21 of 76




       14        DEPARTMENT OF HOMELAND SECURITY v.
                       REGENTS OF UNIV. OF CAL.
                          Opinion of the Court

       Leavitt, 460 F. 3d 1, 5–6 (CADC 2006) (Garland, J.) (per-
       mitting an agency to provide an “amplified articulation” of
       a prior “conclusory” observation (internal quotation marks
       omitted)). This route has important limitations. When an
       agency’s initial explanation “indicate[s] the determinative
       reason for the final action taken,” the agency may elaborate
       later on that reason (or reasons) but may not provide new
       ones. Camp v. Pitts, 411 U. S. 138, 143 (1973) (per curiam).
       Alternatively, the agency can “deal with the problem
       afresh” by taking new agency action. SEC v. Chenery Corp.,
       332 U. S. 194, 201 (1947) (Chenery II). An agency taking
       this route is not limited to its prior reasons but must comply
       with the procedural requirements for new agency action.
          The District Court’s remand thus presented DHS with a
       choice: rest on the Duke Memorandum while elaborating on
       its prior reasoning, or issue a new rescission bolstered by
       new reasons absent from the Duke Memorandum. Secre-
       tary Nielsen took the first path. Rather than making a new
       decision, she “decline[d] to disturb the Duke memoran-
       dum’s rescission” and instead “provide[d] further explana-
       tion” for that action. App. to Pet. for Cert. 121a. Indeed,
       the Government’s subsequent request for reconsideration
       described the Nielsen Memorandum as “additional expla-
       nation for [Duke’s] decision” and asked the District Court
       to “leave in place [Duke’s] September 5, 2017 decision to re-
       scind the DACA policy.” Motion to Revise Order in No. 17–
       cv–1907 etc. (D DC), pp. 2, 19. Contrary to the position of
       the Government before this Court, and of JUSTICE
       KAVANAUGH in dissent, post, at 4 (opinion concurring in
       judgment in part and dissenting in part), the Nielsen Mem-
       orandum was by its own terms not a new rule implementing
       a new policy.
          Because Secretary Nielsen chose to elaborate on the rea-
       sons for the initial rescission rather than take new admin-
       istrative action, she was limited to the agency’s original rea-
       sons, and her explanation “must be viewed critically” to
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 22 of 76




                          Cite as: 591 U. S. ____ (2020)             15

                              Opinion of the Court

       ensure that the rescission is not upheld on the basis of im-
       permissible “post hoc rationalization.” Overton Park, 401
       U. S., at 420. But despite purporting to explain the Duke
       Memorandum, Secretary Nielsen’s reasoning bears little
       relationship to that of her predecessor. Acting Secretary
       Duke rested the rescission on the conclusion that DACA is
       unlawful. Period. See App. to Pet. for Cert. 117a. By con-
       trast, Secretary Nielsen’s new memorandum offered three
       “separate and independently sufficient reasons” for the re-
       scission, id., at 122a, only the first of which is the conclusion
       that DACA is illegal.
          Her second reason is that DACA is, at minimum, legally
       questionable and should be terminated to maintain public
       confidence in the rule of law and avoid burdensome litiga-
       tion. No such justification can be found in the Duke Mem-
       orandum. Legal uncertainty is, of course, related to illegal-
       ity. But the two justifications are meaningfully distinct,
       especially in this context. While an agency might, for one
       reason or another, choose to do nothing in the face of uncer-
       tainty, illegality presumably requires remedial action of
       some sort.
          The policy reasons that Secretary Nielsen cites as a third
       basis for the rescission are also nowhere to be found in the
       Duke Memorandum. That document makes no mention of
       a preference for legislative fixes, the superiority of case-by-
       case decisionmaking, the importance of sending a message
       of robust enforcement, or any other policy consideration.
       Nor are these points included in the legal analysis from the
       Fifth Circuit and the Attorney General. They can be viewed
       only as impermissible post hoc rationalizations and thus
       are not properly before us.
          The Government, echoed by JUSTICE KAVANAUGH, pro-
       tests that requiring a new decision before considering Niel-
       sen’s new justifications would be “an idle and useless for-
       mality.” NLRB v. Wyman-Gordon Co., 394 U. S. 759, 766,
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 23 of 76




       16        DEPARTMENT OF HOMELAND SECURITY v.
                       REGENTS OF UNIV. OF CAL.
                          Opinion of the Court

       n. 6 (1969) (plurality opinion). See also post, at 5. Proce-
       dural requirements can often seem such. But here the rule
       serves important values of administrative law. Requiring
       a new decision before considering new reasons promotes
       “agency accountability,” Bowen v. American Hospital Assn.,
       476 U. S. 610, 643 (1986), by ensuring that parties and the
       public can respond fully and in a timely manner to an
       agency’s exercise of authority. Considering only contempo-
       raneous explanations for agency action also instills confi-
       dence that the reasons given are not simply “convenient lit-
       igating position[s].” Christopher v. SmithKline Beecham
       Corp., 567 U. S. 142, 155 (2012) (internal quotation marks
       omitted). Permitting agencies to invoke belated justifica-
       tions, on the other hand, can upset “the orderly functioning
       of the process of review,” SEC v. Chenery Corp., 318 U. S.
       80, 94 (1943), forcing both litigants and courts to chase a
       moving target. Each of these values would be markedly un-
       dermined were we to allow DHS to rely on reasons offered
       nine months after Duke announced the rescission and after
       three different courts had identified flaws in the original
       explanation.
          JUSTICE KAVANAUGH asserts that this “foundational
       principle of administrative law,” Michigan, 576 U. S., at
       758, actually limits only what lawyers may argue, not what
       agencies may do. Post, at 5. While it is true that the Court
       has often rejected justifications belatedly advanced by ad-
       vocates, we refer to this as a prohibition on post hoc ration-
       alizations, not advocate rationalizations, because the prob-
       lem is the timing, not the speaker. The functional reasons
       for requiring contemporaneous explanations apply with
       equal force regardless whether post hoc justifications are
       raised in court by those appearing on behalf of the agency
       or by agency officials themselves. See American Textile
       Mfrs. Institute, Inc. v. Donovan, 452 U. S. 490, 539 (1981)
       (“[T]he post hoc rationalizations of the agency . . . cannot
       serve as a sufficient predicate for agency action.”); Overton
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 24 of 76




                             Cite as: 591 U. S. ____ (2020)                     17

                                  Opinion of the Court

       Park, 401 U. S., at 419 (rejecting “litigation affidavits” from
       agency officials as “merely ‘post hoc’ rationalizations”).3
         Justice Holmes famously wrote that “[m]en must turn
       square corners when they deal with the Government.” Rock
       Island, A. & L. R. Co. v. United States, 254 U. S. 141, 143
       (1920). But it is also true, particularly when so much is at
       stake, that “the Government should turn square corners in
       dealing with the people.” St. Regis Paper Co. v. United
       States, 368 U. S. 208, 229 (1961) (Black, J., dissenting). The
       basic rule here is clear: An agency must defend its actions
       based on the reasons it gave when it acted. This is not the
       case for cutting corners to allow DHS to rely upon reasons
       absent from its original decision.
                                     B
         We turn, finally, to whether DHS’s decision to rescind
       DACA was arbitrary and capricious. As noted earlier, Act-
       ing Secretary Duke’s justification for the rescission was suc-
       cinct: “Taking into consideration” the Fifth Circuit’s conclu-
       sion that DAPA was unlawful because it conferred benefits
       in violation of the INA, and the Attorney General’s conclu-
       sion that DACA was unlawful for the same reason, she
       concluded—without elaboration—that the “DACA program
       should be terminated.” App. to Pet. for Cert. 117a.4
       ——————
          3 JUSTICE KAVANAUGH further argues that the contemporaneous expla-

       nation requirement applies only to agency adjudications, not rule-
       makings. Post, at 5–6 (opinion concurring in judgment in part and dis-
       senting in part). But he cites no authority limiting this basic principle—
       which the Court regularly articulates in the context of rulemakings—to
       adjudications. The Government does not even raise this unheralded ar-
       gument.
          4 The Government contends that Acting Secretary Duke also focused

       on litigation risk. Although the background section of her memo refer-
       ences a letter from the Texas Attorney General threatening to challenge
       DACA, the memo never asserts that the rescission was intended to avert
       litigation. And, given the Attorney General’s conclusion that the policy
       was unlawful—and thus presumably could not be maintained or de-
       fended in its current form—it is difficult to see how the risk of litigation
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 25 of 76




       18         DEPARTMENT OF HOMELAND SECURITY v.
                        REGENTS OF UNIV. OF CAL.
                           Opinion of the Court

          Respondents maintain that this explanation is deficient
       for three reasons. Their first and second arguments work
       in tandem, claiming that the Duke Memorandum does not
       adequately explain the conclusion that DACA is unlawful,
       and that this conclusion is, in any event, wrong. While
       those arguments carried the day in the lower courts, in our
       view they overlook an important constraint on Acting Sec-
       retary Duke’s decisionmaking authority—she was bound by
       the Attorney General’s legal determination.
          The same statutory provision that establishes the Secre-
       tary of Homeland Security’s authority to administer and en-
       force immigration laws limits that authority, specifying
       that, with respect to “all questions of law,” the determina-
       tions of the Attorney General “shall be controlling.” 8
       U. S. C. §1103(a)(1). Respondents are aware of this con-
       straint. Indeed they emphasized the point in the reviewa-
       bility sections of their briefs. But in their merits argu-
       ments, respondents never addressed whether or how this
       unique statutory provision might affect our review. They
       did not discuss whether Duke was required to explain a le-
       gal conclusion that was not hers to make. Nor did they dis-
       cuss whether the current suits challenging Duke’s rescis-
       sion decision, which everyone agrees was within her legal
       authority under the INA, are proper vehicles for attacking
       the Attorney General’s legal conclusion.
          Because of these gaps in respondents’ briefing, we do not
       evaluate the claims challenging the explanation and cor-
       rectness of the illegality conclusion. Instead we focus our
       attention on respondents’ third argument—that Acting Sec-
       retary Duke “failed to consider . . . important aspect[s] of
       the problem” before her. Motor Vehicle Mfrs. Assn. of
       United States, Inc. v. State Farm Mut. Automobile Ins. Co.,
       463 U. S. 29, 43 (1983).

       ——————
       carried any independent weight.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 26 of 76




                           Cite as: 591 U. S. ____ (2020)                  19

                                Opinion of the Court

          Whether DACA is illegal is, of course, a legal determina-
       tion, and therefore a question for the Attorney General. But
       deciding how best to address a finding of illegality moving
       forward can involve important policy choices, especially
       when the finding concerns a program with the breadth of
       DACA. Those policy choices are for DHS.
          Acting Secretary Duke plainly exercised such discretion-
       ary authority in winding down the program. See App. to
       Pet. for Cert. 117a–118a (listing the Acting Secretary’s de-
       cisions on eight transition issues). Among other things, she
       specified that those DACA recipients whose benefits were
       set to expire within six months were eligible for two-year
       renewals. Ibid.
          But Duke did not appear to appreciate the full scope of
       her discretion, which picked up where the Attorney Gen-
       eral’s legal reasoning left off. The Attorney General con-
       cluded that “the DACA policy has the same legal . . . defects
       that the courts recognized as to DAPA.” App. 878. So, to
       understand those defects, we look to the Fifth Circuit, the
       highest court to offer a reasoned opinion on the legality
       of DAPA. That court described the “core” issue before it as
       the “Secretary’s decision” to grant “eligibility for benefits”—
       including work authorization, Social Security, and
       Medicare—to unauthorized aliens on “a class-wide basis.”
       Texas, 809 F. 3d, at 170; see id., at 148, 184. The Fifth Cir-
       cuit’s focus on these benefits was central to every stage of
       its analysis. See id., at 155 (standing); id., at 163 (zone of
       interest); id., at 164 (applicability of §1252(g)); id., at 166
       (reviewability); id., at 176–177 (notice and comment); id., at
       184 (substantive APA). And the Court ultimately held that
       DAPA was “manifestly contrary to the INA” precisely be-
       cause it “would make 4.3 million otherwise removable al-
       iens” eligible for work authorization and public benefits.
       Id., at 181–182 (internal quotation marks omitted).5
       ——————
        5 As the Fifth Circuit noted, DAPA recipients were eligible for Social
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 27 of 76




       20          DEPARTMENT OF HOMELAND SECURITY v.
                         REGENTS OF UNIV. OF CAL.
                            Opinion of the Court

          But there is more to DAPA (and DACA) than such bene-
       fits. The defining feature of deferred action is the decision
       to defer removal (and to notify the affected alien of that de-
       cision). See App. to Pet. for Cert. 99a. And the Fifth Circuit
       was careful to distinguish that forbearance component from
       eligibility for benefits. As it explained, the “challenged por-
       tion of DAPA’s deferred-action program” was the decision
       to make DAPA recipients eligible for benefits. See Texas,
       809 F. 3d, at 168, and n. 108. The other “[p]art of DAPA,”
       the court noted, “involve[d] the Secretary’s decision—at
       least temporarily—not to enforce the immigration laws as
       to a class of what he deem[ed] to be low-priority illegal al-
       iens.” Id., at 166. Borrowing from this Court’s prior de-
       scription of deferred action, the Fifth Circuit observed that
       “the states do not challenge the Secretary’s decision to ‘de-
       cline to institute proceedings, terminate proceedings, or de-
       cline to execute a final order of deportation.’ ” Id., at 168
       (quoting Reno, 525 U. S., at 484). And the Fifth Circuit un-
       derscored that nothing in its decision or the preliminary in-
       junction “requires the Secretary to remove any alien or to
       alter” the Secretary’s class-based “enforcement priorities.”
       Texas, 809 F. 3d, at 166, 169. In other words, the Secre-
       tary’s forbearance authority was unimpaired.
          Acting Secretary Duke recognized that the Fifth Circuit’s
       holding addressed the benefits associated with DAPA. In
       her memorandum she explained that the Fifth Circuit con-

       ——————
       Security and Medicare benefits because they had been designated “law-
       fully present.” Texas, 809 F. 3d, at 168. Lawful presence is a statutory
       prerequisite for receipt of certain benefits. See id., at 148 (citing 8
       U. S. C. §1611). It is not the same as forbearance nor does it flow inexo-
       rably from forbearance. Thus, while deferred action recipients have been
       designated lawfully present for purposes of Social Security and Medicare
       eligibility, see 8 CFR §1.3; 42 CFR §417.422(h), agencies can also exclude
       them from this designation, see 45 CFR §152.2(8) (2019) (specifying that
       DACA recipients are not considered lawfully present for purposes of cov-
       erage under the Affordable Care Act).
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 28 of 76




                         Cite as: 591 U. S. ____ (2020)             21

                             Opinion of the Court

       cluded that DAPA “conflicted with the discretion author-
       ized by Congress” because the INA “ ‘flatly does not permit
       the reclassification of millions of illegal aliens as lawfully
       present and thereby make them newly eligible for a host of
       federal and state benefits, including work authorization.’ ”
       App. to Pet. for Cert. 114a (quoting Texas, 809 F. 3d, at
       184). Duke did not characterize the opinion as one about
       forbearance.
          In short, the Attorney General neither addressed the for-
       bearance policy at the heart of DACA nor compelled DHS
       to abandon that policy. Thus, removing benefits eligibility
       while continuing forbearance remained squarely within the
       discretion of Acting Secretary Duke, who was responsible
       for “[e]stablishing national immigration enforcement poli-
       cies and priorities.” 116 Stat. 2178, 6 U. S. C. §202(5). But
       Duke’s memo offers no reason for terminating forbearance.
       She instead treated the Attorney General’s conclusion re-
       garding the illegality of benefits as sufficient to rescind both
       benefits and forbearance, without explanation.
          That reasoning repeated the error we identified in one of
       our leading modern administrative law cases, Motor Vehicle
       Manufacturers Association of the United States, Inc. v. State
       Farm Mutual Automobile Insurance Co. There, the Na-
       tional Highway Traffic Safety Administration (NHTSA)
       promulgated a requirement that motor vehicles produced
       after 1982 be equipped with one of two passive restraints:
       airbags or automatic seatbelts. 463 U. S., at 37–38, 46.
       Four years later, before the requirement went into effect,
       NHTSA concluded that automatic seatbelts, the restraint of
       choice for most manufacturers, would not provide effective
       protection. Based on that premise, NHTSA rescinded the
       passive restraint requirement in full. Id., at 38.
          We concluded that the total rescission was arbitrary and
       capricious. As we explained, NHTSA’s justification sup-
       ported only “disallow[ing] compliance by means of ” auto-
       matic seatbelts. Id., at 47. It did “not cast doubt” on the
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 29 of 76




       22         DEPARTMENT OF HOMELAND SECURITY v.
                        REGENTS OF UNIV. OF CAL.
                           Opinion of the Court

       “efficacy of airbag technology” or upon “the need for a
       passive restraint standard.” Ibid. Given NHTSA’s prior
       judgment that “airbags are an effective and cost-beneficial
       lifesaving technology,” we held that “the mandatory
       passive restraint rule [could] not be abandoned without any
       consideration whatsoever of an airbags-only requirement.”
       Id., at 51.
          While the factual setting is different here, the error is the
       same. Even if it is illegal for DHS to extend work authori-
       zation and other benefits to DACA recipients, that conclu-
       sion supported only “disallow[ing]” benefits. Id., at 47. It
       did “not cast doubt” on the legality of forbearance or upon
       DHS’s original reasons for extending forbearance to child-
       hood arrivals. Ibid. Thus, given DHS’s earlier judgment
       that forbearance is “especially justified” for “productive
       young people” who were brought here as children
       and “know only this country as home,” App. to Pet. for
       Cert. 98a–99a, the DACA Memorandum could not be re-
       scinded in full “without any consideration whatsoever” of a
       forbearance-only policy, State Farm, 463 U. S., at 51.6
          The Government acknowledges that “[d]eferred action
       coupled with the associated benefits are the two legs upon
       which the DACA policy stands.” Reply Brief 21. It insists,
       however, that “DHS was not required to consider whether
       DACA’s illegality could be addressed by separating” the

       ——————
          6 The three-page memorandum that established DACA is devoted en-

       tirely to forbearance, save for one sentence directing USCIS to “deter-
       mine whether [DACA recipients] qualify for work authorization.” App.
       to Pet. for Cert. 101a. The benefits associated with DACA flow from a
       separate regulation. See 8 CFR §1.3(a)(4)(vi); see also 42 CFR
       §417.422(h) (cross-referencing 8 CFR §1.3). Thus, DHS could have ad-
       dressed the Attorney General’s determination that such benefits were
       impermissible under the INA by amending 8 CFR §1.3 to exclude DACA
       recipients from those benefits without rescinding the DACA Memoran-
       dum and the forbearance policy it established. But Duke’s rescission
       memo shows no cognizance of this possibility.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 30 of 76




                         Cite as: 591 U. S. ____ (2020)            23

                             Opinion of the Court

       two. Ibid. According to the Government, “It was not arbi-
       trary and capricious for DHS to view deferred action and its
       collateral benefits as importantly linked.” Ibid. Perhaps.
       But that response misses the point. The fact that there may
       be a valid reason not to separate deferred action from ben-
       efits does not establish that DHS considered that option or
       that such consideration was unnecessary.
          The lead dissent acknowledges that forbearance and ben-
       efits are legally distinct and can be decoupled. Post, at 21–
       22, n. 14 (opinion of THOMAS, J). It contends, however, that
       we should not “dissect” agency action “piece by piece.” Post,
       at 21. The dissent instead rests on the Attorney General’s
       legal determination—which considered only benefits—“to
       supply the ‘reasoned analysis’ ” to support rescission of both
       benefits and forbearance. Post, at 22 (quoting State Farm,
       463 U. S., at 42). But State Farm teaches that when an
       agency rescinds a prior policy its reasoned analysis must
       consider the “alternative[s]” that are “within the ambit of
       the existing [policy].” Id., at 51. Here forbearance was not
       simply “within the ambit of the existing [policy],” it was the
       centerpiece of the policy: DACA, after all, stands for “De-
       ferred Action for Childhood Arrivals.” App. to Pet. for Cert.
       111a (emphasis added). But the rescission memorandum
       contains no discussion of forbearance or the option of retain-
       ing forbearance without benefits. Duke “entirely failed to
       consider [that] important aspect of the problem.” State
       Farm, 463 U. S., at 43.
          That omission alone renders Acting Secretary Duke’s de-
       cision arbitrary and capricious. But it is not the only defect.
       Duke also failed to address whether there was “legitimate
       reliance” on the DACA Memorandum. Smiley v. Citibank
       (South Dakota), N. A., 517 U. S. 735, 742 (1996). When an
       agency changes course, as DHS did here, it must “be cogni-
       zant that longstanding policies may have ‘engendered seri-
       ous reliance interests that must be taken into account.’ ”
       Encino Motorcars, LLC v. Navarro, 579 U. S. ___, ___ (2016)
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 31 of 76




       24        DEPARTMENT OF HOMELAND SECURITY v.
                       REGENTS OF UNIV. OF CAL.
                          Opinion of the Court

       (slip op., at 9) (quoting Fox Television, 556 U. S., at 515). “It
       would be arbitrary and capricious to ignore such matters.”
       Id., at 515. Yet that is what the Duke Memorandum did.
          For its part, the Government does not contend that Duke
       considered potential reliance interests; it counters that she
       did not need to. In the Government’s view, shared by the
       lead dissent, DACA recipients have no “legally cognizable
       reliance interests” because the DACA Memorandum stated
       that the program “conferred no substantive rights” and pro-
       vided benefits only in two-year increments. Reply Brief 16–
       17; App. to Pet. for Cert. 125a. See also post, at 23–24 (opin-
       ion of THOMAS, J). But neither the Government nor the lead
       dissent cites any legal authority establishing that such fea-
       tures automatically preclude reliance interests, and we are
       not aware of any. These disclaimers are surely pertinent in
       considering the strength of any reliance interests, but that
       consideration must be undertaken by the agency in the first
       instance, subject to normal APA review. There was no such
       consideration in the Duke Memorandum.
          Respondents and their amici assert that there was much
       for DHS to consider. They stress that, since 2012, DACA
       recipients have “enrolled in degree programs, embarked on
       careers, started businesses, purchased homes, and even
       married and had children, all in reliance” on the DACA pro-
       gram. Brief for Respondent Regents of Univ. of California
       et al. in No. 18–587, p. 41 (Brief for Regents). The conse-
       quences of the rescission, respondents emphasize, would
       “radiate outward” to DACA recipients’ families, including
       their 200,000 U. S.-citizen children, to the schools where
       DACA recipients study and teach, and to the employers who
       have invested time and money in training them. See id., at
       41–42; Brief for Respondent State of New York et al. in No.
       18–589, p. 42 (Brief for New York). See also Brief for 143
       Businesses as Amici Curiae 17 (estimating that hiring and
       training replacements would cost employers $6.3 billion).
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 32 of 76




                         Cite as: 591 U. S. ____ (2020)            25

                             Opinion of the Court

       In addition, excluding DACA recipients from the lawful la-
       bor force may, they tell us, result in the loss of $215 billion
       in economic activity and an associated $60 billion in federal
       tax revenue over the next ten years. Brief for Regents 6.
       Meanwhile, States and local governments could lose $1.25
       billion in tax revenue each year. Ibid.
          These are certainly noteworthy concerns, but they are not
       necessarily dispositive. To the Government and lead dis-
       sent’s point, DHS could respond that reliance on forbear-
       ance and benefits was unjustified in light of the express lim-
       itations in the DACA Memorandum. Or it might conclude
       that reliance interests in benefits that it views as unlawful
       are entitled to no or diminished weight. And, even if DHS
       ultimately concludes that the reliance interests rank as se-
       rious, they are but one factor to consider. DHS may deter-
       mine, in the particular context before it, that other interests
       and policy concerns outweigh any reliance interests. Mak-
       ing that difficult decision was the agency’s job, but the
       agency failed to do it.
          DHS has considerable flexibility in carrying out its re-
       sponsibility. The wind-down here is a good example of the
       kind of options available. Acting Secretary Duke author-
       ized DHS to process two-year renewals for those DACA re-
       cipients whose benefits were set to expire within six
       months. But Duke’s consideration was solely for the pur-
       pose of assisting the agency in dealing with “administrative
       complexities.” App. to Pet. for Cert. 116a–118a. She should
       have considered whether she had similar flexibility in ad-
       dressing any reliance interests of DACA recipients. The
       lead dissent contends that accommodating such interests
       would be “another exercise of unlawful power,” post, at 23
       (opinion of THOMAS, J.), but the Government does not make
       that argument and DHS has already extended benefits for
       purposes other than reliance, following consultation with
       the Office of the Attorney General. App. to Pet. for Cert.
       116a.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 33 of 76




       26        DEPARTMENT OF HOMELAND SECURITY v.
                       REGENTS OF UNIV. OF CAL.
                          Opinion of the Court

         Had Duke considered reliance interests, she might, for
       example, have considered a broader renewal period based
       on the need for DACA recipients to reorder their affairs. Al-
       ternatively, Duke might have considered more accommo-
       dating termination dates for recipients caught in the mid-
       dle of a time-bounded commitment, to allow them to, say,
       graduate from their course of study, complete their military
       service, or finish a medical treatment regimen. Or she
       might have instructed immigration officials to give salient
       weight to any reliance interests engendered by DACA when
       exercising individualized enforcement discretion.
         To be clear, DHS was not required to do any of this or to
       “consider all policy alternatives in reaching [its] decision.”
       State Farm, 463 U. S., at 51. Agencies are not compelled to
       explore “every alternative device and thought conceivable
       by the mind of man.” Vermont Yankee Nuclear Power Corp.
       v. Natural Resources Defense Council, Inc., 435 U. S. 519,
       551 (1978). But, because DHS was “not writing on a blank
       slate,” post, at 22, n. 14 (opinion of THOMAS, J.), it was re-
       quired to assess whether there were reliance interests, de-
       termine whether they were significant, and weigh any such
       interests against competing policy concerns.
          The lead dissent sees all the foregoing differently. In its
       view, DACA is illegal, so any actions under DACA are them-
       selves illegal. Such actions, it argues, must cease immedi-
       ately and the APA should not be construed to impede that
       result. See post, at 19–23 (opinion of THOMAS, J.).
          The dissent is correct that DACA was rescinded because
       of the Attorney General’s illegality determination. See
       ante, at 20. But nothing about that determination fore-
       closed or even addressed the options of retaining forbear-
       ance or accommodating particular reliance interests. Act-
       ing Secretary Duke should have considered those matters
       but did not. That failure was arbitrary and capricious in
       violation of the APA.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 34 of 76




                        Cite as: 591 U. S. ____ (2020)           27

                           Opinion
                          Opinion of of the Court
                                     ROBERTS  , C. J.

                                     IV
          Lastly, we turn to respondents’ claim that the rescis-
       sion violates the equal protection guarantee of the Fifth
       Amendment.
          The parties dispute the proper framing of this claim. The
       Government contends that the allegation that the Execu-
       tive, motivated by animus, ended a program that dispropor-
       tionately benefits certain ethnic groups is a selective en-
       forcement claim. Such a claim, the Government asserts,
       is barred by our decision in Reno v. American-Arab Anti-
       Discrimination Committee. See 525 U. S., at 488 (holding
       that “an alien unlawfully in this country has no constitu-
       tional right to assert selective enforcement as a defense
       against his deportation”). Respondents counter that their
       claim falls outside the scope of that precedent because they
       are not challenging individual enforcement proceedings.
       We need not resolve this debate because, even if the claim
       is cognizable, the allegations here are insufficient.
          To plead animus, a plaintiff must raise a plausible infer-
       ence that an “invidious discriminatory purpose was a moti-
       vating factor” in the relevant decision. Arlington Heights v.
       Metropolitan Housing Development Corp., 429 U. S. 252,
       266 (1977). Possible evidence includes disparate impact on
       a particular group, “[d]epartures from the normal proce-
       dural sequence,” and “contemporary statements by mem-
       bers of the decisionmaking body.” Id., at 266–268. Track-
       ing these factors, respondents allege that animus is
       evidenced by (1) the disparate impact of the rescission on
       Latinos from Mexico, who represent 78% of DACA recipi-
       ents; (2) the unusual history behind the rescission; and
       (3) pre- and post-election statements by President Trump.
       Brief for New York 54–55.
          None of these points, either singly or in concert, estab-
       lishes a plausible equal protection claim. First, because
       Latinos make up a large share of the unauthorized alien
       population, one would expect them to make up an outsized
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 35 of 76




       28        DEPARTMENT OF HOMELAND SECURITY v.
                       REGENTS OF UNIV. OF CAL.
                          Opinion
                         Opinion of of the Court
                                    ROBERTS  , C. J.

       share of recipients of any cross-cutting immigration relief
       program. See B. Baker, DHS, Office of Immigration Statis-
       tics, Population Estimates, Illegal Alien Population
       Residing in the United States: January 2015, Table 2 (Dec.
       2018), https://www.dhs.gov/sites/default/files/publications/
       18_1214_PLCY_pops-est-report.pdf. Were this fact suffi-
       cient to state a claim, virtually any generally applicable im-
       migration policy could be challenged on equal protection
       grounds.
          Second, there is nothing irregular about the history lead-
       ing up to the September 2017 rescission. The lower courts
       concluded that “DACA received reaffirmation by [DHS] as
       recently as three months before the rescission,” 908 F. 3d,
       at 519 (quoting 298 F. Supp. 3d, at 1315), referring to the
       June 2017 DAPA rescission memo, which stated that DACA
       would “remain in effect,” App. 870. But this reasoning con-
       fuses abstention with reaffirmation. The DAPA memo did
       not address the merits of the DACA policy or its legality.
       Thus, when the Attorney General later determined that
       DACA shared DAPA’s legal defects, DHS’s decision to
       reevaluate DACA was not a “strange about-face.” 908 F. 3d,
       at 519. It was a natural response to a newly identified
       problem.
          Finally, the cited statements are unilluminating. The
       relevant actors were most directly Acting Secretary Duke
       and the Attorney General. As the Batalla Vidal court
       acknowledged, respondents did not “identif[y] statements
       by [either] that would give rise to an inference of discrimi-
       natory motive.” 291 F. Supp. 3d, at 278. Instead, respond-
       ents contend that President Trump made critical state-
       ments about Latinos that evince discriminatory intent.
       But, even as interpreted by respondents, these state-
       ments—remote in time and made in unrelated contexts—
       do not qualify as “contemporary statements” probative of
       the decision at issue. Arlington Heights, 429 U. S., at 268.
       Thus, like respondents’ other points, the statements fail to
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 36 of 76




                           Cite as: 591 U. S. ____ (2020)                  29

                                Opinion of the Court

       raise a plausible inference that the rescission was moti-
       vated by animus.
                                 *    *     *
          We do not decide whether DACA or its rescission are
       sound policies. “The wisdom” of those decisions “is none of
       our concern.” Chenery II, 332 U. S., at 207. We address
       only whether the agency complied with the procedural re-
       quirement that it provide a reasoned explanation for its ac-
       tion. Here the agency failed to consider the conspicuous is-
       sues of whether to retain forbearance and what if anything
       to do about the hardship to DACA recipients. That dual
       failure raises doubts about whether the agency appreciated
       the scope of its discretion or exercised that discretion in a
       reasonable manner. The appropriate recourse is therefore
       to remand to DHS so that it may consider the problem
       anew.
          The judgment in NAACP, No. 18–588, is affirmed.7 The
       judgment in Regents, No. 18–587, is vacated in part and re-
       versed in part. And in Batalla Vidal, No. 18–589, the Feb-
       ruary 13, 2018 order granting respondents’ motion for a
       preliminary injunction is vacated, the November 9, 2017 or-
       der partially denying the Government’s motion to dismiss
       is affirmed in part, and the March 29, 2018 order partially
       denying the balance of the Government’s motion to dismiss
       is reversed in part. All three cases are remanded for further
       proceedings consistent with this opinion.

                                                            It is so ordered.




       ——————
         7 Our affirmance of the NAACP order vacating the rescission makes it

       unnecessary to examine the propriety of the nationwide scope of the in-
       junctions issued by the District Courts in Regents and Batalla Vidal.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 37 of 76




                      Cite as: 591 U. S. ____ (2020)          1

                        SOpinion    , J.,
                                 of S
                          OTOMAYOR        concurring
                                      OTOMAYOR   , J.

       SUPREME COURT OF THE UNITED STATES
                               _________________

                     Nos. 18–587, 18–588, and 18–589
                               _________________


            DEPARTMENT OF HOMELAND SECURITY,
                   ET AL., PETITIONERS
       18–587                v.
                REGENTS OF THE UNIVERSITY OF
                     CALIFORNIA, ET AL.
        ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                   APPEALS FOR THE NINTH CIRCUIT



             DONALD J. TRUMP, PRESIDENT OF THE
              UNITED STATES, ET AL., PETITIONERS
       18–588                 v.
       NATIONAL ASSOCIATION FOR THE ADVANCEMENT
               OF COLORED PEOPLE, ET AL.; AND
           ON WRIT OF CERTIORARI BEFORE JUDGMENT TO THE
              UNITED STATES COURT OF APPEALS FOR THE
                    DISTRICT OF COLUMBIA CIRCUIT



        CHAD WOLF, ACTING SECRETARY OF HOMELAND
               SECURITY, ET AL., PETITIONERS
       18–589                v.
           MARTIN JONATHAN BATALLA VIDAL, ET AL.
       ON WRIT OF CERTIORARI BEFORE JUDGMENT TO THE UNITED
          STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
                              [June 18, 2020]

         JUSTICE SOTOMAYOR, concurring in part, concurring in
       the judgment in part, and dissenting in part.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 38 of 76




       2         DEPARTMENT OF HOMELAND SECURITY v.
                       REGENTS OF UNIV. OF CAL.
                         Opinion of SOTOMAYOR, J.

          The majority rightly holds that the Department of Home-
       land Security (DHS) violated the Administrative Procedure
       Act in rescinding the Deferred Action for Childhood Arri-
       vals (DACA) program. But the Court forecloses any chal-
       lenge to the rescission under the Equal Protection Clause.
       I believe that determination is unwarranted on the existing
       record and premature at this stage of the litigation. I would
       instead permit respondents to develop their equal protec-
       tion claims on remand.
          Respondents’ equal protection challenges come to us in a
       preliminary posture. All that respondents needed to do at
       this stage of the litigation was state sufficient facts that
       would “allo[w a] court to draw the reasonable inference that
       [a] defendant is liable for the misconduct alleged.” Ashcroft
       v. Iqbal, 556 U. S. 662, 678 (2009). The three courts to eval-
       uate respondents’ pleadings below held that they cleared
       this modest threshold. 908 F. 3d 476, 518–520 (CA9 2018)
       (affirming the District Court’s denial of the Government’s
       motion to dismiss); see also Batalla Vidal v. Nielsen, 291 F.
       Supp. 3d 260, 274 (EDNY 2018).
          I too would permit respondents’ claims to proceed on re-
       mand. The complaints each set forth particularized facts
       that plausibly allege discriminatory animus. The plurality
       disagrees, reasoning that “[n]one of these points, either sin-
       gly or in concert, establishes a plausible equal protection
       claim.” Ante, at 27. But it reaches that conclusion by dis-
       counting some allegations altogether and by narrowly view-
       ing the rest.
          First, the plurality dismisses the statements that Presi-
       dent Trump made both before and after he assumed office.
       The Batalla Vidal complaints catalog then-candidate
       Trump’s declarations that Mexican immigrants are “people
       that have lots of problems,” “the bad ones,” and “criminals,
       drug dealers, [and] rapists.” 291 F. Supp. 3d, at 276 (inter-
       nal quotation marks omitted). The Regents complaints ad-
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 39 of 76




                         Cite as: 591 U. S. ____ (2020)              3

                           Opinion of SOTOMAYOR, J.

       ditionally quote President Trump’s 2017 statement compar-
       ing undocumented immigrants to “animals” responsible for
       “the drugs, the gangs, the cartels, the crisis of smuggling
       and trafficking, [and] MS13.” 298 F. Supp. 3d 1304, 1314
       (ND Cal. 2018) (internal quotation marks omitted). The
       plurality brushes these aside as “unilluminating,” “remote
       in time,” and having been “made in unrelated contexts.”
       Ante, at 28.
          But “nothing in our precedent supports [the] blinkered
       approach” of disregarding any of the campaign statements
       as remote in time from later-enacted policies. Trump v. Ha-
       waii, 585 U. S. ___, ___, n. 3 (2018) (SOTOMAYOR, J., dis-
       senting) (slip op., at 11, n. 3). Nor did any of the statements
       arise in unrelated contexts. They bear on unlawful migra-
       tion from Mexico—a keystone of President Trump’s cam-
       paign and a policy priority of his administration—and, ac-
       cording to respondents, were an animating force behind the
       rescission of DACA. Cf. ibid. (noting that Presidential Proc-
       lamation No. 9645, 82 Fed. Reg. 45161 (2017), which barred
       entry of individuals from several Muslim-majority coun-
       tries, was an outgrowth of the President’s campaign state-
       ments about Muslims). Taken together, “the words of the
       President” help to “create the strong perception” that the
       rescission decision was “contaminated by impermissible
       discriminatory animus.” 585 U. S., at ___ (opinion of
       SOTOMAYOR, J.) (slip op., at 13). This perception provides
       respondents with grounds to litigate their equal protection
       claims further.
          Next, the plurality minimizes the disproportionate im-
       pact of the rescission decision on Latinos after considering
       this point in isolation. Ante, at 28 (“Were this fact sufficient
       to state a claim, virtually any generally applicable immi-
       gration policy could be challenged on equal protection
       grounds”). But the impact of the policy decision must be
       viewed in the context of the President’s public statements
       on and off the campaign trail. At the motion-to-dismiss
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 40 of 76




       4         DEPARTMENT OF HOMELAND SECURITY v.
                       REGENTS OF UNIV. OF CAL.
                         Opinion of SOTOMAYOR, J.

       stage, I would not so readily dismiss the allegation that an
       executive decision disproportionately harms the same ra-
       cial group that the President branded as less desirable mere
       months earlier.
          Finally, the plurality finds nothing untoward in the “spe-
       cific sequence of events leading up to the challenged deci-
       sion.” Arlington Heights v. Metropolitan Housing Develop-
       ment Corp., 429 U. S. 252, 267 (1977). I disagree. As late
       as June 2017, DHS insisted it remained committed to
       DACA, even while rescinding a related program, the De-
       ferred Action for Parents of Americans and Lawful Perma-
       nent Residents. App. 718–720. But a mere three months
       later, DHS terminated DACA without, as the plurality
       acknowledges, considering important aspects of the termi-
       nation. The abrupt change in position plausibly suggests
       that something other than questions about the legality of
       DACA motivated the rescission decision. Accordingly, it
       raises the possibility of a “significant mismatch between the
       decision . . . made and the rationale . . . provided.” Depart-
       ment of Commerce v. New York, 588 U. S. ___, ___ (2019)
       (slip op., at 26). Only by bypassing context does the plural-
       ity conclude otherwise.
                                *    *     *
          The facts in respondents’ complaints create more than a
       “sheer possibility that a defendant has acted unlawfully.”
       Iqbal, 556 U. S., at 678. Whether they ultimately amount
       to actionable discrimination should be determined only af-
       ter factual development on remand. Because the Court
       prematurely disposes of respondents’ equal protection
       claims by overlooking the strength of their complaints, I
       join all but Part IV of the opinion and do not concur in the
       corresponding part of the judgment.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 41 of 76




                       Cite as: 591 U. S. ____ (2020)         1

                          THOMAS, of
                          Opinion J.,Tdissenting
                                       HOMAS, J.


       SUPREME COURT OF THE UNITED STATES
                                _________________

                     Nos. 18–587, 18–588, and 18–589
                               _________________


            DEPARTMENT OF HOMELAND SECURITY,
                   ET AL., PETITIONERS
       18–587                v.
                REGENTS OF THE UNIVERSITY OF
                     CALIFORNIA, ET AL.
        ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                   APPEALS FOR THE NINTH CIRCUIT



             DONALD J. TRUMP, PRESIDENT OF THE
              UNITED STATES, ET AL., PETITIONERS
       18–588                 v.
       NATIONAL ASSOCIATION FOR THE ADVANCEMENT
               OF COLORED PEOPLE, ET AL.; AND
           ON WRIT OF CERTIORARI BEFORE JUDGMENT TO THE
              UNITED STATES COURT OF APPEALS FOR THE
                    DISTRICT OF COLUMBIA CIRCUIT



        CHAD WOLF, ACTING SECRETARY OF HOMELAND
               SECURITY, ET AL., PETITIONERS
       18–589                v.
           MARTIN JONATHAN BATALLA VIDAL, ET AL.
       ON WRIT OF CERTIORARI BEFORE JUDGMENT TO THE UNITED
          STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
                              [June 18, 2020]

         JUSTICE THOMAS, with whom JUSTICE ALITO and
       JUSTICE GORSUCH join, concurring in the judgment in part
       and dissenting in part.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 42 of 76




       2         DEPARTMENT OF HOMELAND SECURITY v.
                          REGENTS OF UNIV. OF CAL.
        THOMAS, J., concurring in the judgment
                                Opinion         in part
                                         of THOMAS , J. and dissenting in part

          Between 2001 and 2011, Congress considered over two
       dozen bills that would have granted lawful status to mil-
       lions of aliens who were illegally brought to this country as
       children. Each of those legislative efforts failed. In the
       wake of this impasse, the Department of Homeland Secu-
       rity (DHS) under President Barack Obama took matters
       into its own hands. Without any purported delegation of
       authority from Congress and without undertaking a rule-
       making, DHS unilaterally created a program known as
       Deferred Action for Childhood Arrivals (DACA). The three-
       page DACA memorandum made it possible for approxi-
       mately 1.7 million illegal aliens to qualify for temporary
       lawful presence and certain federal and state benefits.
       When President Donald Trump took office in 2017, his Act-
       ing Secretary of Homeland Security, acting through yet an-
       other memorandum, rescinded the DACA memorandum.
       To state it plainly, the Trump administration rescinded
       DACA the same way that the Obama administration cre-
       ated it: unilaterally, and through a mere memorandum.
          Today the majority makes the mystifying determination
       that this rescission of DACA was unlawful. In reaching
       that conclusion, the majority acts as though it is engaging
       in the routine application of standard principles of admin-
       istrative law. On the contrary, this is anything but a stand-
       ard administrative law case.
          DHS created DACA during the Obama administration
       without any statutory authorization and without going
       through the requisite rulemaking process. As a result, the
       program was unlawful from its inception. The majority
       does not even attempt to explain why a court has the au-
       thority to scrutinize an agency’s policy reasons for rescind-
       ing an unlawful program under the arbitrary and capri-
       cious microscope. The decision to countermand an unlawful
       agency action is clearly reasonable. So long as the agency’s
       determination of illegality is sound, our review should be at
       an end.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 43 of 76




                            Cite as: 591 U. S. ____ (2020)                    3

        THOMAS, J., concurring in the judgment
                                Opinion        in part
                                        of THOMAS , J. and dissenting in part

          Today’s decision must be recognized for what it is: an ef-
       fort to avoid a politically controversial but legally correct
       decision. The Court could have made clear that the solution
       respondents seek must come from the Legislative Branch.
       Instead, the majority has decided to prolong DHS’ initial
       overreach by providing a stopgap measure of its own. In
       doing so, it has given the green light for future political bat-
       tles to be fought in this Court rather than where they right-
       fully belong—the political branches. Such timidity forsakes
       the Court’s duty to apply the law according to neutral prin-
       ciples, and the ripple effects of the majority’s error will be
       felt throughout our system of self-government.
          Perhaps even more unfortunately, the majority’s holding
       creates perverse incentives, particularly for outgoing ad-
       ministrations. Under the auspices of today’s decision, ad-
       ministrations can bind their successors by unlawfully
       adopting significant legal changes through Executive
       Branch agency memoranda. Even if the agency lacked au-
       thority to effectuate the changes, the changes cannot be un-
       done by the same agency in a successor administration un-
       less the successor provides sufficient policy justifications to
       the satisfaction of this Court. In other words, the majority
       erroneously holds that the agency is not only permitted, but
       required, to continue administering unlawful programs
       that it inherited from a previous administration. I respect-
       fully dissent in part.1
                                     I
                                     A
          In 2012, after more than two dozen attempts by Congress
       to grant lawful status to aliens who were brought to this
       country as children,2 the then-Secretary of Homeland Secu-
       rity Janet Napolitano announced, by memorandum, a new
       ——————
         1 I concur in the judgment insofar as the majority rejects respondents’

       equal protection claim.
         2 See Immigrant Children’s Educational Advancement and Dropout
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 44 of 76




       4         DEPARTMENT OF HOMELAND SECURITY v.
                          REGENTS OF UNIV. OF CAL.
        THOMAS, J., concurring in the judgment
                                Opinion         in part
                                         of THOMAS , J. and dissenting in part

       “prosecutorial discretion” policy known as DACA. App. to
       Pet. for Cert. in No. 18–587, p. 97a. The memorandum di-
       rected immigration enforcement officers not to remove “cer-
       tain young people who were brought to this country as chil-
       dren” that met delineated criteria. Id., at 97a–98a. In the
       Secretary’s view, the program was consistent with “the
       framework of the existing law.” Id., at 101a.
          DACA granted a renewable 2-year period of “deferred ac-
       tion” that made approximately 1.7 million otherwise remov-
       able aliens eligible to remain in this country temporarily.3
       By granting deferred action, the memorandum also made
       recipients eligible for certain state and federal benefits, in-
       cluding Medicare and Social Security. See 8 U. S. C.
       §§1611(b)(2)–(4); 8 CFR §1.3(a)(4)(vi) (2020); 45 CFR
       §152.2(4)(vi) (2019). In addition, deferred action enabled
       the recipients to seek work authorization. 8 U. S. C.
       ——————
       Prevention Act of 2001, H. R. 1582, 107th Cong., 1st Sess.; Student Ad-
       justment Act of 2001, H. R. 1918, 107th Cong., 1st Sess.; DREAM Act, S.
       1291, 107th Cong., 1st Sess. (2001); DREAM Act, S. 1545, 108th Cong.,
       1st Sess. (2003); Student Adjustment Act of 2003, H. R. 1684, 108th
       Cong., 1st Sess.; DREAM Act, S. 2863, 108th Cong., 2d Sess., Tit. XVIII
       (2003); DREAM Act of 2005, S. 2075, 109th Cong., 1st Sess.; Comprehen-
       sive Immigration Reform Act of 2006, S. 2611, 109th Cong., 2d Sess., Tit.
       VI, Subtitle C; American Dream Act, H. R. 5131, 109th Cong., 2d Sess.
       (2006); DREAM Act of 2007, S. 774, 110th Cong., 1st Sess.; DREAM Act
       of 2007, S. 2205, 110th Cong., 1st Sess.; STRIVE Act of 2007, H. R. 1645,
       110th Cong., 1st Sess., Tit. VI, Subtitle B; Comprehensive Immigration
       Reform Act of 2007, S. 1348, 110th Cong., 1st Sess., Tit. VI, Subtitle C;
       DREAM Act of 2009, S. 729, 111th Cong., 1st Sess.; American Dream
       Act, H. R. 1751, 111th Cong., 1st Sess.; Comprehensive Immigration Re-
       form Act of 2010, S. 3932, 111th Cong., 2d Sess., Tit. V, Subtitle D;
       DREAM Act of 2010, S. 3827, 111th Cong., 2d Sess.; DREAM Act of 2010,
       S. 3962, 111th Cong., 2d Sess.; DREAM Act of 2010, S. 3963, 111th Cong.,
       2d Sess.; DREAM Act of 2010, S. 3992, 111th Cong., 2d Sess.; DREAM
       Act of 2010, H. R. 6497, 111th Cong., 2d Sess.; DREAM Act of 2011, S.
       952, 112th Cong., 1st Sess.
          3 See J. Passel & M. Lopez, Pew Research Center, Up to 1.7 Million

       Unauthorized Immigrant Youth May Benefit From New Deportation
       Rules (Aug. 14, 2012).
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 45 of 76




                           Cite as: 591 U. S. ____ (2020)                   5

        THOMAS, J., concurring in the judgment
                                Opinion        in part
                                        of THOMAS , J. and dissenting in part

       §1324a(h)(3)(B); 8 CFR §274a.12(c)(14). Despite these
       changes, the memorandum contradictorily claimed that it
       “confer[red] no substantive right [or] immigration status,”
       because “[o]nly the Congress, acting through its legislative
       authority, can confer these rights.” App. to Pet. for Cert. in
       No. 18–587, at 101a.
         In 2014, then-Secretary of Homeland Security Jeh John-
       son broadened the deferred-action program in yet another
       brief memorandum. This 2014 memorandum expanded
       DACA eligibility by extending the deferred-action period to
       three years and by relaxing other criteria. It also imple-
       mented a related program, known as Deferred Action for
       Parents of Americans and Lawful Permanent Residents
       (DAPA). DAPA allowed unlawfully present parents to ob-
       tain deferred action derivatively through their children who
       were either citizens or lawful permanent residents. Ap-
       proximately 4.3 million aliens qualified for DAPA and, as
       with DACA, these individuals would have become eligible
       for certain federal and state benefits upon the approval of
       their DAPA applications. See Texas v. United States, 809
       F. 3d 134, 181 (CA5 2015). Nevertheless, the 2014 memo-
       randum repeated the incongruous assertion that these pro-
       grams “d[id] not confer any form of legal status in this coun-
       try” and added that deferred action “may be terminated at
       any time at the agency’s discretion.” App. to Pet. for Cert.
       in No. 18–587, at 104a.
                                     B
          Twenty-six States filed suit to enjoin the implementation
       of these new programs, DAPA and “expanded DACA,”
       maintaining that they violated the Constitution, the Ad-
       ministrative Procedure Act (APA), and the Immigration
       and Naturalization Act (INA). The States contended that,
       because the 2014 memorandum allowed aliens to receive
       deferred action and other benefits, it amounted to a legisla-
       tive rule that had to comply with the APA’s notice and
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 46 of 76




       6         DEPARTMENT OF HOMELAND SECURITY v.
                          REGENTS OF UNIV. OF CAL.
        THOMAS, J., concurring in the judgment
                                Opinion         in part
                                         of THOMAS , J. and dissenting in part

       comment procedures. The States also argued that DHS’ de-
       cision to recategorize an entire class of aliens from “unlaw-
       fully present” to “lawfully present” exceeded its statutory
       authority under the federal immigration laws. According
       to the States, these defects rendered the 2014 memoran-
       dum arbitrary, capricious, or otherwise not in accordance
       with law.
          The District Court preliminarily enjoined DAPA and ex-
       panded DACA. The Fifth Circuit affirmed, rejecting DHS’
       claim that the programs were an exercise of prosecutorial
       discretion. Texas, 809 F. 3d, at 167, 188. The court con-
       cluded that the States were likely to succeed on their claim
       that the 2014 memorandum was a legislative rule that had
       to be adopted through notice and comment rulemaking. Id.,
       at 171–178. The court further concluded that the 2014
       memorandum was “substantively contrary to law” because
       the INA did not grant DHS the statutory authority to im-
       plement either program. Id., at 170, 178–186.
          This Court affirmed the Fifth Circuit’s judgment by an
       equally divided vote. United States v. Texas, 579 U. S. ___
       (2016) (per curiam).
                                       C
          The 2014 memorandum was rescinded on June 15, 2017,
       before taking effect. Shortly after that rescission, several
       of the plaintiff States sent a letter to then-Attorney General
       Jefferson Sessions III. They contended that the 2012 DACA
       memorandum was also legally defective because, “just like
       DAPA, DACA unilaterally confers eligibility for . . . lawful
       presence without any statutory authorization from Con-
       gress.” App. 873. The States wrote that they would amend
       their complaint to challenge DACA if the administration
       did not rescind the 2012 memorandum creating DACA by
       September 5, 2017.
          On September 4, then-Attorney General Sessions wrote
       to then-Acting Secretary of Homeland Security Elaine
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 47 of 76




                           Cite as: 591 U. S. ____ (2020)                   7

        THOMAS, J., concurring in the judgment
                                Opinion        in part
                                        of THOMAS , J. and dissenting in part

       Duke, advising her to rescind DACA. Sessions stated that,
       in his legal opinion, DACA took effect “through executive
       action, without proper statutory authority and with no es-
       tablished end-date, after Congress’ repeated rejection of
       proposed legislation that would have accomplished a simi-
       lar result. Such an open-ended circumvention of immigra-
       tion laws was an unconstitutional exercise of authority by
       the Executive Branch.” Id., at 877. The letter also stated
       that DACA was infected with the “same legal . . . defects
       that the courts recognized as to DAPA,” id., at 878, and thus
       DACA would likely be enjoined as well.
           Then-Acting Secretary Duke rescinded DACA the next
       day, also through a memorandum. Her memorandum be-
       gan by noting that DACA “purported to use deferred action
       . . . to confer certain benefits to illegal aliens that Congress
       had not otherwise acted to provide by law.” App. to Pet. for
       Cert. in No. 18–587, at 112a. It described the history of the
       Fifth Circuit litigation, noting that the court had concluded
       that DAPA “conflicted with the discretion authorized by
       Congress” because “the [INA] flatly does not permit the
       reclassification of millions of illegal aliens as lawfully pre-
       sent.” Id., at 114a (internal quotation marks omitted). Fi-
       nally, the memorandum accepted then-Attorney General
       Sessions’ legal determination that DACA was unlawful for
       the same reasons as DAPA. See §1103(a)(1). In light of the
       legal conclusions reached by the Fifth Circuit and the At-
       torney General, then-Acting Secretary Duke set forth the
       procedures for winding down DACA.
           These three cases soon followed. In each, respondents
       claimed, among other things, that DACA’s rescission was
       arbitrary and capricious under the APA. Two District
       Courts granted a preliminary nationwide injunction, while
       the third vacated the rescission.
                                      II
         “ ‘[A]n agency literally has no power to act . . . unless and
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 48 of 76




       8         DEPARTMENT OF HOMELAND SECURITY v.
                          REGENTS OF UNIV. OF CAL.
        THOMAS, J., concurring in the judgment
                                Opinion         in part
                                         of THOMAS , J. and dissenting in part

       until Congress confers power upon it.’ ” Arlington v. FCC,
       569 U. S. 290, 317 (2013) (ROBERTS, C. J., dissenting) (quot-
       ing Louisiana Pub. Serv. Comm’n v. FCC, 476 U. S. 355,
       374 (1986)). When an agency exercises power beyond the
       bounds of its authority, it acts unlawfully. See, e.g., SAS
       Institute Inc. v. Iancu, 584 U. S. ___, ___, n. (2018) (slip op.,
       at 11, n.). The 2012 memorandum creating DACA provides
       a poignant illustration of ultra vires agency action.
          DACA alters how the immigration laws apply to a certain
       class of aliens. “DACA [recipients] primarily entered the
       country either by overstaying a visa or by entering without
       inspection, and the INA instructs that aliens in both classes
       are removable.” Texas v. United States, 328 F. Supp. 3d
       662, 713 (SD Tex. 2018) (footnote omitted). But DACA
       granted its recipients deferred action, i.e., a decision to “de-
       cline to institute [removal] proceedings, terminate [re-
       moval] proceedings, or decline to institute a final order of
       [removal].” Reno v. American-Arab Anti-Discrimination
       Comm., 525 U. S. 471, 484 (1999) (internal quotation marks
       omitted). Under other regulations, recipients of deferred
       action are deemed lawfully present for purposes of certain
       federal benefits. See supra, at 4. Thus, DACA in effect cre-
       ated a new exception to the statutory provisions governing
       removability and, in the process, conferred lawful presence
       on an entire class of aliens.
          To lawfully implement such changes, DHS needed a
       grant of authority from Congress to either reclassify remov-
       able DACA recipients as lawfully present, or to exempt the
       entire class of aliens covered by DACA from statutory re-
       moval procedures. No party disputes that the immigration
       statutes lack an express delegation to accomplish either re-
       sult. And, an examination of the highly reticulated immi-
       gration regime makes clear that DHS has no implicit dis-
       cretion to create new classes of lawful presence or to grant
       relief from removal out of whole cloth. Accordingly, DACA
       is substantively unlawful.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 49 of 76




                           Cite as: 591 U. S. ____ (2020)                   9

        THOMAS, J., concurring in the judgment
                                Opinion        in part
                                        of THOMAS , J. and dissenting in part

         This conclusion should begin and end our review. The
       decision to rescind an unlawful agency action is per se law-
       ful. No additional policy justifications or considerations are
       necessary. And, the majority’s contrary holding—that an
       agency is not only permitted, but required, to continue an
       ultra vires action—has no basis in law.
                                     A
         Congress has not authorized DHS to reclassify an entire
       class of removable aliens as lawfully present or to categori-
       cally exempt aliens from statutory removal provisions.
                                      1
         I begin with lawful presence. As just stated, nothing in
       the federal immigration laws expressly delegates to DHS
       the unfettered discretion to create new categories of law-
       fully present aliens. And, there is no basis for concluding
       that Congress implicitly delegated to DHS the power to re-
       classify categories of aliens as lawfully present. The immi-
       gration statutes provide numerous ways to obtain lawful
       presence, both temporary and permanent. The highly de-
       tailed nature of these provisions indicates that Congress
       has exhaustively provided for all of the ways that it thought
       lawful presence should be obtainable, leaving no discretion
       to DHS to add new pathways.
         For example, federal immigration laws provide over 60
       temporary nonimmigrant visa options, including visas for
       ambassadors, full-time students and their spouses and chil-
       dren, those engaged to marry a United States citizen within
       90 days of arrival, athletes and performers, and aliens with
       specialized knowledge related to their employers. See
       §§1101(a)(15)(A)–(V), 1184; 8 CFR §214.1; see also Congres-
       sional Research Service, J. Wilson, Nonimmigrant and Im-
       migrant Visa Categories: Data Brief 1–6 (2019) (Table 1).
       In addition, the statutes permit the Attorney General to
       grant temporary “parole” into the United States “for urgent
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 50 of 76




       10        DEPARTMENT OF HOMELAND SECURITY v.
                          REGENTS OF UNIV. OF CAL.
        THOMAS, J., concurring in the judgment
                                Opinion         in part
                                         of THOMAS , J. and dissenting in part

       humanitarian reasons or [a] significant public benefit,” 8
       U. S. C. §1182(d)(5)(A); provide for temporary protected
       status when the Attorney General finds that removal to a
       country with an ongoing armed conflict “would pose a seri-
       ous threat to [an alien’s] personal safety,” §1254a(b)(1)(A);
       and allow the Secretary of Homeland Security (in consulta-
       tion with the Secretary of State) to waive visa requirements
       for certain aliens for up to 90 days, §§1187(a)–(d).
          The immigration laws are equally complex and detailed
       when it comes to obtaining lawful permanent residence.
       Congress has expressly specified numerous avenues for
       obtaining an immigrant visa, which aliens may then use
       to become lawful permanent residents. §§1201, 1255(a).
       Among other categories, immigrant visas are available to
       specified family-sponsored aliens, aliens with advanced de-
       grees or exceptional abilities, certain types of skilled and
       unskilled workers, “special immigrants,” and those enter-
       ing the country to “engag[e] in a new commercial enter-
       prise.” §§1153(a)–(b), 1154; see also Congressional Re-
       search Service, Nonimmigrant and Immigrant Visa
       Categories, at 6–7 (Table 2). Refugees and asylees also may
       receive lawful permanent residence under certain condi-
       tions, §1159; 8 CFR §§209.1, 209.2.4 As with temporary
       lawful presence, each avenue to lawful permanent resi-
       dence status has its own set of rules and exceptions.5
          As the Fifth Circuit held in the DAPA litigation, a conclu-
       sion with which then-Attorney General Sessions agreed,
       “specific and detailed provisions[ of] the INA expressly and

       ——————
         4 The immigration statutes also provide for conditional lawful perma-

       nent residence status. See §1186a(b)(1)(A)(i) (two years for spouses to
       demonstrate that the marriage “was [not] entered into for the purpose of
       procuring an alien’s admission as an immigrant”); §1186b (qualifying
       business entrepreneurs).
         5 For instance, Congress has carved out rules for aliens who served in

       the Armed Forces, §§1438–1440, and alien spouses who have been sub-
       ject to domestic abuse, §§1186a(c)(4)(C)–(D).
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 51 of 76




                           Cite as: 591 U. S. ____ (2020)                  11

        THOMAS, J., concurring in the judgment
                                Opinion        in part
                                        of THOMAS , J. and dissenting in part

       carefully provid[e] legal designations allowing defined clas-
       ses of aliens to be lawfully present.” Texas, 809 F. 3d, at
       179. In light of this elaborate statutory scheme, the lack of
       any similar provision for DACA recipients convincingly es-
       tablishes that Congress left DHS with no discretion to cre-
       ate an additional class of aliens eligible for lawful presence.
       Congress knows well how to provide broad discretion, and
       it has provided open-ended delegations of authority in stat-
       utes too numerous to name. But when it comes to lawful
       presence, Congress did something strikingly different. In-
       stead of enacting a statute with “broad general directives”
       and leaving it to the agency to fill in the lion’s share of the
       details, Mistretta v. United States, 488 U. S. 361, 372
       (1989), Congress put in place intricate specifications gov-
       erning eligibility for lawful presence. This comprehensive
       scheme indicates that DHS has no discretion to supplement
       or amend the statutory provisions in any manner, least of
       all by memorandum. See FDA v. Brown & Williamson To-
       bacco Corp., 529 U. S. 120, 125 (2000) (An agency “may not
       exercise its authority in a manner that is inconsistent with
       the administrative structure that Congress enacted” (inter-
       nal quotation marks omitted)); see also ETSI Pipeline Pro-
       ject v. Missouri, 484 U. S. 495, 509–510 (1988).
                                      2
         The relief that Congress has extended to removable al-
       iens likewise confirms that DACA exceeds DHS’ delegated
       authority. Through deferred action, DACA grants tempo-
       rary relief to removable aliens on a programmatic scale.
       See Texas, 328 F. Supp. 3d, at 714. But as with lawful pres-
       ence, Congress did not expressly grant DHS the authority
       to create categorical exceptions to the statute’s removal re-
       quirements. And again, as with lawful presence, the intri-
       cate level of detail in the federal immigration laws regard-
       ing relief from removal indicates that DHS has no
       discretionary authority to supplement that relief with an
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 52 of 76




       12        DEPARTMENT OF HOMELAND SECURITY v.
                          REGENTS OF UNIV. OF CAL.
        THOMAS, J., concurring in the judgment
                                Opinion         in part
                                         of THOMAS , J. and dissenting in part

       entirely new programmatic exemption.
          At the outset, Congress clearly knows how to provide for
       classwide deferred action when it wishes to do so. On mul-
       tiple occasions, Congress has used express language to
       make certain classes of individuals eligible for deferred ac-
       tion. See 8 U. S. C. §§1154(a)(1)(D)(i)(II), (IV) (certain indi-
       viduals covered under the Violence Against Women Act are
       “eligible for deferred action”); Victims of Trafficking and Vi-
       olence Protection Act of 2000, 114 Stat. 1522 (“ ‘Any individ-
       ual described in subclause (I) is eligible for deferred ac-
       tion’ ”); Uniting and Strengthening America by Providing
       Appropriate Tools Required to Intercept and Obstruct Ter-
       rorism (USA PATRIOT ACT) Act of 2001, §423(b), 115 Stat.
       361 (“Such spouse, child, son, or daughter may be eligible
       for deferred action”); National Defense Authorization Act
       for Fiscal Year 2004, §§1703(c)(1)(A), (2), 117 Stat. 1694–
       1695 (“Such spouse or child shall be eligible for deferred ac-
       tion”).6 Congress has failed to provide similar explicit pro-
       visions for DACA recipients, and the immigration laws con-
       tain no indication that DHS can, at will, create its own
       categorical policies for deferred action.
          Other provisions pertaining to relief from removal fur-
       ther demonstrate that DHS lacked the delegated authority

       ——————
         6 In the DAPA litigation, DHS noted that some deferred-action pro-

       grams have been implemented by the Executive Branch without explicit
       legislation. But “ ‘past practice does not, by itself, create [executive]
       power.’ ” Medellín v. Texas, 552 U. S. 491, 532 (2008) (quoting Dames &
       Moore v. Regan, 453 U. S. 654, 686 (1981)). If any of these programs had
       been challenged, it would seem that they would be legally infirm for the
       same reasons as DACA. Moreover, if DHS had the authority to create
       new categories of aliens eligible for deferred action, then all of Congress’
       deferred-action legislation was but a superfluous exercise. Duncan v.
       Walker, 533 U. S. 167, 174 (2001). Finally, whereas some deferred-action
       programs were followed by legislation, DACA has existed for eight years,
       and Congress is no closer to a legislative solution than it was in 2012.
       See, e.g., American Dream and Promise Act of 2019, H. R. 6, 116th Cong.,
       1st Sess.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 53 of 76




                             Cite as: 591 U. S. ____ (2020)                    13

        THOMAS, J., concurring in the judgment
                                Opinion        in part
                                        of THOMAS , J. and dissenting in part

       to create DACA. As with lawful presence, Congress has
       provided a plethora of methods by which aliens may seek
       relief from removal. For instance, both permanent and
       temporary residents can seek cancellation of removal if
       they meet certain residency requirements and have not
       committed certain crimes. §§1229b(a)–(b). And certain
       nonpermanent residents may have their status adjusted to
       permanent       residence    during     these    proceedings.
       §1229b(b)(2). Aliens can apply for asylum or withholding of
       removal during removal proceedings unless they have com-
       mitted certain crimes. §§1158, 1231(b)(3). Applicants for
       certain nonimmigrant visas may be granted a stay of re-
       moval until the visa application is adjudicated. §1227(d).
       And, aliens may voluntarily depart rather than be subject
       to an order of removal. §1229c.
         In sum, like lawful presence, Congress has provided for
       relief from removal in specific and complex ways. This nu-
       anced detail indicates that Congress has provided the full
       panoply of methods it thinks should be available for an al-
       ien to seek relief from removal, leaving no discretion to DHS
       to provide additional programmatic forms of relief.7
                                     3
         Finally, DHS could not appeal to general grants of au-
       thority, such as the Secretary’s ability to “perform such
       other acts as he deems necessary for carrying out his au-
       thority under the provisions of this chapter,” §1103(a)(3), or
       to “[e]stablis[h] national immigration enforcement policies
       and priorities,” 6 U. S. C. §202(5). See also 8 U. S. C.
       §1103(g)(2). Because we must interpret the statutes “as a
       ——————
          7 It is uncontested that deferred action frequently occurs on a case-by-

       case basis, often justified on the grounds that the agency lacks resources
       to remove all removable aliens. Even assuming that these ad hoc exer-
       cises of discretion are permissible, however, we have stated that “[a]n
       agency confronting resource constraints may change its own conduct, but
       it cannot change the law.” Utility Air Regulatory Group v. EPA, 573 U. S.
       302, 327 (2014).
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 54 of 76




       14        DEPARTMENT OF HOMELAND SECURITY v.
                          REGENTS OF UNIV. OF CAL.
        THOMAS, J., concurring in the judgment
                                Opinion         in part
                                         of THOMAS , J. and dissenting in part

       symmetrical and coherent regulatory scheme,” Gustafson v.
       Alloyd Co., 513 U. S. 561, 569 (1995), these grants of au-
       thority must be read alongside the express limits contained
       within the statute. Basing the Secretary’s ability to com-
       pletely overhaul immigration law on these general grants
       of authority would eviscerate that deliberate statutory
       scheme by “allow[ing the Secretary of DHS] to grant lawful
       presence . . . to any illegal alien in the United States.”
       Texas, 809 F. 3d, at 184. Not only is this “an untenable po-
       sition in light of the INA’s intricate system,” ibid., but it
       would also render many of those provisions wholly super-
       fluous due to DHS’ authority to disregard them at will,
       Duncan v. Walker, 533 U. S. 167, 174 (2001). And in addi-
       tion to these fatal problems, adopting a broad interpreta-
       tion of these general grants of authority would run afoul of
       the presumption that “Congress . . . does not alter the fun-
       damental details of a regulatory scheme in vague terms or
       ancillary provisions.” Whitman v. American Trucking
       Assns., Inc., 531 U. S. 457, 468 (2001). And it would also
       conflict with the major questions doctrine, which is based
       on the expectation that Congress speaks clearly when it del-
       egates the power to make “decisions of vast economic and
       political significance.” Utility Air Regulatory Group v. EPA,
       573 U. S. 302, 324 (2014) (UARG) (internal quotation
       marks omitted); see also Texas, 787 F. 3d, at 760–761.
          Read together, the detailed statutory provisions govern-
       ing temporary and lawful permanent resident status, relief
       from removal, and classwide deferred-action programs lead
       ineluctably to the conclusion that DACA is “inconsisten[t]
       with the design and structure of the statute as a whole.”
       University of Tex. Southwestern Medical Center v. Nassar,
       570 U. S. 338, 353 (2013). As the District Court stated in
       the DAPA litigation and as then-Attorney General Sessions
       agreed, “[i]nstead of merely refusing to enforce the INA’s
       removal laws against an individual, the DHS has enacted a
       wide-reaching program that awards legal presence . . . to
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 55 of 76




                           Cite as: 591 U. S. ____ (2020)                  15

        THOMAS, J., concurring in the judgment
                                Opinion        in part
                                        of THOMAS , J. and dissenting in part

       individuals Congress has deemed deportable or removable.”
       Texas v. United States, 86 F. Supp. 3d 591, 654 (SD Tex.
       2015). The immigration statutes contain a level of granular
       specificity that is exceedingly rare in the modern adminis-
       trative state. It defies all logic and common sense to con-
       clude that a statutory scheme detailed enough to provide
       conditional lawful presence to groups as narrowly defined
       as “alien entrepreneurs,” §1186b, is simultaneously capa-
       cious enough for DHS to grant lawful presence to almost
       two million illegal aliens with the stroke of a Cabinet secre-
       tary’s pen.
                                       B
          Then-Attorney General Sessions concluded that the ini-
       tial DACA program suffered from the “same legal . . . de-
       fects” as DAPA and expanded DACA, finding that, like
       those programs, DACA was implemented without statutory
       authority. App. 877–878. Not only was this determination
       correct, but it is also dispositive for purposes of our review.
       “It is axiomatic that an administrative agency’s power . . .
       is limited to the authority granted by Congress.” Bowen v.
       Georgetown Univ. Hospital, 488 U. S. 204, 208 (1988). DHS
       had no authority here to create DACA, and the unlawful-
       ness of that program is a sufficient justification for its re-
       scission.
          The majority opts for a different path, all but ignoring
       DACA’s substantive legal defect. See ante, at 18–19. On
       the majority’s understanding of APA review, DHS was re-
       quired to provide additional policy justifications in order to
       rescind an action that it had no authority to take. This rule
       “has no basis in our jurisprudence, and support for [it] is
       conspicuously absent from the Court’s opinion.” Massachu-
       setts v. EPA, 549 U. S. 497, 536 (2007) (ROBERTS, C. J., dis-
       senting).
          The lack of support for the majority’s position is hardly
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 56 of 76




       16        DEPARTMENT OF HOMELAND SECURITY v.
                          REGENTS OF UNIV. OF CAL.
        THOMAS, J., concurring in the judgment
                                Opinion         in part
                                         of THOMAS , J. and dissenting in part

       surprising in light of our Constitution’s separation of pow-
       ers. No court can compel Executive Branch officials to ex-
       ceed their congressionally delegated powers by continuing
       a program that was void ab initio. Cf. Clinton v. City of New
       York, 524 U. S. 417 (1998); INS v. Chadha, 462 U. S. 919
       (1983); see also EPA v. EME Homer City Generation, L. P.,
       572 U. S. 489, 542, n. 5 (2014) (Scalia, J., dissenting); Public
       Citizen v. Department of Justice, 491 U. S. 440, 487 (1989)
       (Kennedy, J., concurring in judgment). In reviewing agency
       action, our role is to ensure that Executive Branch officials
       do not transgress the proper bounds of their authority, Ar-
       lington, 569 U. S., at 327 (ROBERTS, C. J., dissenting), not
       to perpetuate a decision to unlawfully wield power in direct
       contravention of the enabling statute’s clear limits, see
       UARG, 573 U. S., at 327–328; Barnhart v. Sigmon Coal Co.,
       534 U. S. 438, 462 (2002).
          Under our precedents, DHS can only exercise the author-
       ity that Congress has chosen to delegate to it. See UARG,
       573 U. S., at 327. In implementing DACA, DHS under the
       Obama administration arrogated to itself power it was not
       given by Congress. Thus, every action taken by DHS under
       DACA is the unlawful exercise of power. Now, under the
       Trump administration, DHS has provided the most compel-
       ling reason to rescind DACA: The program was unlawful
       and would force DHS to continue acting unlawfully if it car-
       ried the program forward.
                                     III
          The majority’s demanding review of DHS’ decisionmak-
       ing process is especially perverse given that the 2012 mem-
       orandum flouted the APA’s procedural requirements—the
       very requirements designed to prevent arbitrary deci-
       sionmaking. Even if DHS were authorized to create DACA,
       it could not do so without undertaking an administrative
       rulemaking. The fact that DHS did not engage in this pro-
       cess likely provides an independent basis for rescinding
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 57 of 76




                            Cite as: 591 U. S. ____ (2020)                    17

        THOMAS, J., concurring in the judgment
                                Opinion        in part
                                        of THOMAS , J. and dissenting in part

       DACA. But at the very least, this procedural defect com-
       pounds the absurdity of the majority’s position in these
       cases.
          As described above, DACA fundamentally altered the im-
       migration laws. It created a new category of aliens who, as
       a class, became exempt from statutory removal procedures,
       and it gave those aliens temporary lawful presence. Both
       changes contravened statutory limits. DACA is thus what
       is commonly called a substantive or legislative rule.8 As the
       name implies, our precedents state that legislative rules
       are those that “have the force and effect of law.” Chrysler
       Corp. v. Brown, 441 U. S. 281, 295 (1979) (internal quota-
       tion marks omitted).
          Our precedents allow the vast majority of legislative
       rules to proceed through so-called “informal” notice and
       comment rulemaking. See United States v. Florida East
       Coast R. Co., 410 U. S. 224, 237–238 (1973).9 But under our
       precedents, an agency must engage in certain procedures
       mandated by the APA before its rule carries legal force. Ki-
       sor v. Wilkie, 588 U. S. ___, ___ (2019) (plurality opinion)
       (slip op., at 23) (“[A] legislative rule, . . . to be valid[,] must
       go through notice and comment”); id., at ___ (GORSUCH, J.,
       concurring in judgment) (slip op., at 17) (same); Perez v.
       Mortgage Bankers Assn., 575 U. S. 92, 96 (2015); cf. Azar v.
       Allina Health Services, 587 U. S. ___, ___ (2019) (slip op., at
       1) (same with respect to materially identical procedures un-
       der the Medicare Act). These procedures specify that the
       agency “shall” publish a notice of proposed rulemaking in
       ——————
          8 The majority tacitly acknowledges as much, as it must. See ante, at

       11–12. Otherwise, the majority would have to accept that DACA was
       nothing more than a policy of prosecutorial discretion, which would make
       its rescission unreviewable. See Heckler v. Chaney, 470 U. S. 821, 831
       (1985).
          9 As I have previously pointed out, “the APA actually contemplated a

       much more formal process for most rulemaking.” Perez v. Mortgage
       Bankers Assn., 575 U. S. 92, 128, n. 5 (2015) (opinion concurring in judg-
       ment).
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 58 of 76




       18        DEPARTMENT OF HOMELAND SECURITY v.
                          REGENTS OF UNIV. OF CAL.
        THOMAS, J., concurring in the judgment
                                Opinion         in part
                                         of THOMAS , J. and dissenting in part

       the Federal Register, justify the rule by reference to legal
       authority, describe “the subjects and issues involved” in the
       rule, and allow interested parties to submit comments. 5
       U. S. C. §§553(b)–(c); see also Kisor, 588 U. S., at ___ (opin-
       ion of GORSUCH, J.) (slip op., at 17). As we have recognized
       recently, use of the word “shall” indicates that these proce-
       dures impose mandatory obligations on the agency before it
       can adopt a valid binding regulation. See Maine Commu-
       nity Health Options v. United States, 590 U. S. ___, ___
       (2020) (slip op., at 12). After undergoing notice and com-
       ment, the agency then publishes the final rule, which must
       “articulate a satisfactory explanation for [the] action in-
       cluding a rational connection between the facts found and
       the choice made.” Motor Vehicle Mfrs. Assn. of United
       States, Inc. v. State Farm Mut. Automobile Ins. Co., 463
       U. S. 29, 43 (1983) (internal quotation marks omitted).
       Only after completing this process is the legislative rule a
       valid law. See Kisor, 588 U. S., at ___ (opinion of GORSUCH,
       J.) (slip op., at 17).10
          Because DACA has the force and effect of law, DHS was
       required to observe the procedures set out in the APA if it
       wanted to promulgate a legislative rule. It is undisputed,
       however, that DHS did not do so. It provided no oppor-
       tunity for interested parties to submit comments regarding
       the effect that the program’s dramatic and very significant
       change in immigration law would have on various aspects
       of society. It provided no discussion of economic considera-
       tions or national security interests. Nor did it provide any
       substantial policy justifications for treating young people

       ——————
         10 The APA also provides certain exceptions from notice and comment

       rulemaking. For example, an agency may promulgate a legally binding
       rule without notice and comment if good cause exists to do so. 5 U. S. C.
       §553(b)(B). This text would become a nullity if the agency could achieve
       the same effect by simply dispensing with notice and comment proce-
       dures altogether.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 59 of 76




                            Cite as: 591 U. S. ____ (2020)                    19

        THOMAS, J., concurring in the judgment
                                Opinion        in part
                                        of THOMAS , J. and dissenting in part

       brought to this country differently from other classes of al-
       iens who have lived in the country without incident for
       many years. And, it did not invoke any law authorizing
       DHS to create such a program beyond its inexplicable as-
       sertion that DACA was consistent with existing law. Be-
       cause DHS failed to engage in the statutorily mandated
       process, DACA never gained status as a legally binding reg-
       ulation that could impose duties or obligations on third par-
       ties. See id., at ___ (plurality opinion) (slip op., at 23); id.,
       at ___ (opinion of GORSUCH, J.) (slip op., at 17).
          Given this state of affairs, it is unclear to me why DHS
       needed to provide any explanation whatsoever when it de-
       cided to rescind DACA. Nothing in the APA suggests that
       DHS was required to spill any ink justifying the rescission
       of an invalid legislative rule, let alone that it was required
       to provide policy justifications beyond acknowledging that
       the program was simply unlawful from the beginning. And,
       it is well established that we do not remand for an agency
       to correct its reasoning when it was required by law to take
       or abstain from an action. See Morgan Stanley Capital
       Group Inc. v. Public Util. Dist. No. 1 of Snohomish Cty., 554
       U. S. 527, 544–545 (2008). Here, remand would be futile,
       because no amount of policy explanation could cure the fact
       that DHS lacked statutory authority to enact DACA in the
       first place.
          Instead of recognizing this, the majority now requires the
       rescinding Department to treat the invalid rule as though
       it were legitimate. As just explained, such a requirement
       is not supported by the APA.11 It is also absurd, as evi-
       denced by its application to DACA in these cases. The ma-
       jority insists that DHS was obligated to discuss its choices
       regarding benefits and forbearance in great detail, even

       ——————
         11 Thus, it is not that the APA “should not” be construed to support the

       majority’s result, ante, at 26 (emphasis added), it is that the APA does
       not and cannot support that result.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 60 of 76




       20        DEPARTMENT OF HOMELAND SECURITY v.
                          REGENTS OF UNIV. OF CAL.
        THOMAS, J., concurring in the judgment
                                Opinion         in part
                                         of THOMAS , J. and dissenting in part

       though no such detailed discussion accompanied DACA’s is-
       suance. And, the majority also requires DHS to discuss re-
       liance interests at length, even though deferred action tra-
       ditionally does not take reliance interests into account and
       DHS was not forced to explain its treatment of reliance in-
       terests in the first instance by going through notice and
       comment. See infra, at 23–24. The majority’s demand for
       such an explanation here simply makes little sense.
          At bottom, of course, none of this matters, because DHS
       did provide a sufficient explanation for its action. DHS’
       statement that DACA was ultra vires was more than suffi-
       cient to justify its rescission.12 By requiring more, the ma-
       jority has distorted the APA review process beyond recogni-
       tion, further burdening all future attempts to rescind
       unlawful programs. Plaintiffs frequently bring successful
       challenges to agency actions by arguing that the agency has
       impermissibly dressed up a legislative rule as a policy state-
       ment and must comply with the relevant procedures before
       functionally binding regulated parties. See, e.g., Mendoza
       v. Perez, 754 F. 3d 1002 (CADC 2014); Natural Resources
       Defense Council v. EPA, 643 F. 3d 311 (CADC 2011); Na-
       tional Family Planning & Reproductive Health Assn., Inc.
       v. Sullivan, 979 F. 2d 227 (CADC 1992). But going forward,
       when a rescinding agency inherits an invalid legislative
       rule that ignored virtually every rulemaking requirement
       of the APA, it will be obliged to overlook that reality. In-
       stead of simply terminating the program because it did not
       go through the requisite process, the agency will be com-
       pelled to treat an invalid legislative rule as though it were
       legitimate.13
       ——————
         12 I express no view on what other reasons would justify an agency’s

       decision to rescind a procedurally unlawful action. I merely point out
       that correctly concluding that the program was illegal is sufficient.
         13 In my view, even if DACA were permitted under the federal immi-

       gration laws and had complied with the APA, it would still violate the
       Constitution as an impermissible delegation of legislative power. See
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 61 of 76




                             Cite as: 591 U. S. ____ (2020)                     21

        THOMAS, J., concurring in the judgment
                                Opinion        in part
                                        of THOMAS , J. and dissenting in part

                                   IV
         Even if I were to accept the majority’s premise that
       DACA’s rescission required additional policy justifications,
       the majority’s reasons for setting aside the agency’s deci-
       sion still fail.
                                      A
         First, the majority claims that the Fifth Circuit discussed
       only the legality of the 2014 memorandum’s conferral of
       benefits, not its “forbearance component”—i.e., the decision
       not to place DACA recipients into removal proceedings.
       Ante, at 20. The majority, therefore, claims that, notwith-
       standing the then-Attorney General’s legal conclusion,
       then-Acting Secretary Duke was required to consider re-
       voking DACA recipients’ lawful presence and other at-
       tendant benefits while continuing to defer their removal.
       Ante, at 22–23. Even assuming the majority correctly char-
       acterizes the Fifth Circuit’s opinion, it cites no authority for
       the proposition that arbitrary and capricious review re-
       quires an agency to dissect an unlawful program piece by
       piece, scrutinizing each separate element to determine
       whether it would independently violate the law, rather
       than just to rescind the entire program.14
       ——————
       Department of Transportation v. Association of American Railroads, 575
       U. S. 43, 77 (2015) (THOMAS, J., concurring in judgment). Putting aside
       this constitutional concern, however, the notice and comment process at
       least attempts to provide a “surrogate political process” that takes some
       of the sting out of the inherently undemocratic and unaccountable rule-
       making process. Asimow, Interim-Final Rules: Making Haste Slowly, 51
       Admin. L. Rev. 703, 708 (1999).
          14 The majority’s interpretation of the Fifth Circuit’s opinion is highly

       questionable. Because a grant of deferred action renders DACA recipi-
       ents eligible for certain benefits and work authorization, it is far from
       clear that the Department could separate DACA’s “forbearance compo-
       nent” from the major benefits it conferred without running into yet an-
       other APA problem. The majority points to the fact that, under the Pa-
       tient Protection and Affordable Care Act of 2010, relevant regulations
       exclude those receiving deferred action through DACA from coverage.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 62 of 76




       22        DEPARTMENT OF HOMELAND SECURITY v.
                          REGENTS OF UNIV. OF CAL.
        THOMAS, J., concurring in the judgment
                                Opinion         in part
                                         of THOMAS , J. and dissenting in part

          The then-Attorney General reviewed the thorough deci-
       sions of the District Court and the Fifth Circuit. Those
       courts exhaustively examined the INA’s text and structure,
       the relevant provisions of other federal immigration stat-
       utes, the historical practice of deferred action, and the gen-
       eral grants of statutory authority to set immigration policy.
       Both decisions concluded that DAPA and expanded DACA
       violated the carefully crafted federal immigration scheme,
       that such violations could not be justified through reference
       to past exercises of deferred action, and that the general
       grants of statutory authority did not give DHS the power to
       enact such a sweeping nonenforcement program. Based on
       the reasoning of those decisions, then-Attorney General
       Sessions concluded that DACA was likewise implemented
       without statutory authority. He directed DHS to restore
       the rule of law. DHS followed the then-Attorney General’s
       legal analysis and rescinded the program. This legal con-
       clusion more than suffices to supply the “reasoned analysis”
       necessary to rescind an unlawful program. State Farm, 463
       U. S., at 42.
          The majority has no answer except to suggest that this
       approach is inconsistent with State Farm. See ante, at 21–
       22. But in doing so, the majority ignores the fact that, un-
       like the typical “prior policy” contemplated by the Court in
       ——————
       Ante, at 19, n. 5. But that misses the point. Those regulations were
       promulgated before “anyone with deferred action under the DACA pro-
       cess applie[d]” for those benefits. See 77 Fed. Reg. 52616 (2012). By
       contrast, DACA recipients have been eligible for and have received Med-
       icare, Social Security, and work authorization for years. DHS therefore
       is not writing on a blank slate. Under the majority’s rule, DHS would
       need to amend all relevant regulations and explain why all recipients of
       deferred action who have previously received such benefits may no longer
       receive them. Alternatively and perhaps more problematically, it would
       need to provide a reason why other recipients of deferred action should
       continue to qualify, while DACA recipients should not. It thus seems
       highly likely that the majority’s proposed course of action would be sub-
       ject to serious arbitrary and capricious challenges.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 63 of 76




                           Cite as: 591 U. S. ____ (2020)                  23

        THOMAS, J., concurring in the judgment
                                Opinion        in part
                                        of THOMAS , J. and dissenting in part

       State Farm, DACA is unlawful. Neither State Farm nor
       any other decision cited by the majority addresses what an
       agency must do when it has inherited an unlawful program.
       It is perhaps for this reason that, rather than responding
       with authority of its own, the majority simply opts to excise
       the “unlawful policy” aspect from its discussion.
                                     B
          Second, the majority claims that DHS erred by failing to
       take into account the reliance interests of DACA recipients.
       Ante, at 23–26. But reliance interests are irrelevant when
       assessing whether to rescind an action that the agency
       lacked statutory authority to take. No amount of reliance
       could ever justify continuing a program that allows DHS to
       wield power that neither Congress nor the Constitution
       gave it. Any such decision would be “not in accordance with
       law” or “in excess of statutory . . . authority.” 5 U. S. C.
       §§706(2)(A), (C). Accordingly, DHS would simply be engag-
       ing in yet another exercise of unlawful power if it used reli-
       ance interests to justify continuing the initially unlawful
       program, and a court would be obligated to set aside that
       action.15
          Even if reliance interests were sometimes relevant when
       rescinding an ultra vires action, the rescission still would
       not be arbitrary and capricious here. Rather, as the major-
       ity does not dispute, the rescission is consistent with how
       deferred action has always worked. As a general matter,
       deferred action creates no rights—it exists at the Govern-
       ment’s discretion and can be revoked at any time. See App.


       ——————
         15 The majority contends that this argument does not carry force be-

       cause the rescission implemented a winddown period during which re-
       cipients would continue to receive benefits. But whether DHS’ decision
       to wind down DACA was lawful is a separate question from whether
       DHS was required to consider reliance interests before discontinuing an
       unlawful program.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 64 of 76




       24        DEPARTMENT OF HOMELAND SECURITY v.
                          REGENTS OF UNIV. OF CAL.
        THOMAS, J., concurring in the judgment
                                Opinion         in part
                                         of THOMAS , J. and dissenting in part

       to Pet. for Cert. in No. 18–587, at 104a (DACA and ex-
       panded DACA); 8 CFR §214.11(j)(3) (T visas); §214.14(d)(2)
       (U visas); 62 Fed. Reg. 63249, 63253 (1997) (discussing
       Exec. Order No. 12711 for certain citizens of the People’s
       Republic of China). The Government has made clear time
       and again that, because “deferred action is not an immigra-
       tion status, no alien has the right to deferred action. It is
       used solely in the discretion of the [Government] and con-
       fers no protection or benefit upon an alien.” DHS Immigra-
       tion and Customs Enforcement Office of Detention and Re-
       moval, Detention and Deportation Officers’ Field Manual
       §20.8 (Mar. 27, 2006); see also Memorandum from D. Meiss-
       ner, Comm’r, INS, to Regional Directors et al., pp. 11–12
       (Nov. 17, 2000); Memorandum from W. Yates, Assoc. Direc-
       tor of Operations, DHS, Citizenship and Immigration
       Servs., to Director, Vt. Serv. Center, p. 5 (2003). Thus, con-
       trary to the majority’s unsupported assertion, ante, at 23,
       this longstanding administrative treatment of deferred ac-
       tion provides strong evidence and authority for the proposi-
       tion that an agency need not consider reliance interests in
       this context.16
          Finally, it is inconceivable to require DHS to study reli-
       ance interests before rescinding DACA considering how the
       program was previously defended. DHS has made clear
       since DACA’s inception that it would not consider such re-
       liance interests. Contemporaneous with the DACA memo,
       DHS stated that “DHS can terminate or renew deferred ac-
       tion at any time at the agency’s discretion.” Consideration

       ——————
          16 The majority’s approach will make it far more difficult to change

       deferred-action programs going forward, which is hardly in keeping with
       this Court’s own understanding that deferred action is an “exercise in
       administrative discretion” used for administrative “convenience.” Reno
       v. American-Arab Anti-Discrimination Comm., 525 U. S. 471, 484 (1999).
       Agencies will likely be less willing to grant deferred action knowing that
       any attempts to undo it will require years of litigation and time-consuming
       rulemakings.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 65 of 76




                           Cite as: 591 U. S. ____ (2020)                  25

        THOMAS, J., concurring in the judgment
                                Opinion        in part
                                        of THOMAS , J. and dissenting in part

       of Deferred Action for Childhood Arrivals Process, 89 Inter-
       preter Releases 1557, App. 4, p. 2 (Aug. 20, 2012). In fact,
       DHS repeatedly argued in court that the 2014 memoran-
       dum was a valid exercise of prosecutorial discretion in part
       because deferred action created no rights on which recipi-
       ents could rely. Before the Fifth Circuit, DHS stated that
       “DHS may revoke or terminate deferred action and begin
       removal proceedings at any time at its discretion.” Brief for
       Appellants in Texas v. United States, No. 15–40238, p. 7;
       see also id., at 45–46. And before this Court, in that same
       litigation, DHS reiterated that “DHS has absolute discre-
       tion to revoke deferred action unilaterally, without notice
       or process.” Brief for United States in United States v.
       Texas, O. T. 2015, No. 15–674, p. 5; see also id., at 37. If
       that treatment of reliance interests was incorrect, it pro-
       vides yet one more example of a deficiency in DACA’s issu-
       ance, not its rescission.
                                *    *      *
          President Trump’s Acting Secretary of Homeland Secu-
       rity inherited a program created by President Obama’s Sec-
       retary that was implemented without statutory authority
       and without following the APA’s required procedures.
       Then-Attorney General Sessions correctly concluded that
       this ultra vires program should be rescinded. These cases
       could—and should—have ended with a determination that
       his legal conclusion was correct.
          Instead, the majority today concludes that DHS was re-
       quired to do far more. Without grounding its position in
       either the APA or precedent, the majority declares that
       DHS was required to overlook DACA’s obvious legal defi-
       ciencies and provide additional policy reasons and justifica-
       tions before restoring the rule of law. This holding is incor-
       rect, and it will hamstring all future agency attempts to
       undo actions that exceed statutory authority. I would
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 66 of 76




       26        DEPARTMENT OF HOMELAND SECURITY v.
                          REGENTS OF UNIV. OF CAL.
        THOMAS, J., concurring in the judgment
                                Opinion         in part
                                         of THOMAS , J. and dissenting in part

       therefore reverse the judgments below and remand with in-
       structions to dissolve the nationwide injunctions.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 67 of 76




                        Cite as: 591 U. S. ____ (2020)          1

                             Opinion of ALITO, J.

       SUPREME COURT OF THE UNITED STATES
                                _________________

                      Nos. 18–587, 18–588, and 18–589
                                _________________


            DEPARTMENT OF HOMELAND SECURITY,
                   ET AL., PETITIONERS
       18–587                v.
                 REGENTS OF THE UNIVERSITY OF
                      CALIFORNIA, ET AL.
        ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                   APPEALS FOR THE NINTH CIRCUIT



             DONALD J. TRUMP, PRESIDENT OF THE
              UNITED STATES, ET AL., PETITIONERS
       18–588                 v.
       NATIONAL ASSOCIATION FOR THE ADVANCEMENT
               OF COLORED PEOPLE, ET AL.; AND
           ON WRIT OF CERTIORARI BEFORE JUDGMENT TO THE
              UNITED STATES COURT OF APPEALS FOR THE
                    DISTRICT OF COLUMBIA CIRCUIT



        CHAD WOLF, ACTING SECRETARY OF HOMELAND
               SECURITY, ET AL., PETITIONERS
       18–589                v.
           MARTIN JONATHAN BATALLA VIDAL, ET AL.
       ON WRIT OF CERTIORARI BEFORE JUDGMENT TO THE UNITED
          STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
                               [June 18, 2020]

         JUSTICE ALITO, concurring in the judgment in part and
       dissenting in part.
         Anyone interested in the role that the Federal Judiciary
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 68 of 76




       2         DEPARTMENT OF HOMELAND SECURITY v.
                       REGENTS OF UNIV. OF CAL.
                           Opinion of ALITO, J.

       now plays in our constitutional system should consider
       what has happened in these cases. Early in the term of the
       current President, his administration took the controver-
       sial step of attempting to rescind the Deferred Action for
       Childhood Arrivals (DACA) program. Shortly thereafter,
       one of the nearly 700 federal district court judges blocked
       this rescission, and since then, this issue has been mired in
       litigation. In November 2018, the Solicitor General filed
       petitions for certiorari, and today, the Court still does not
       resolve the question of DACA’s rescission. Instead, it tells
       the Department of Homeland Security to go back and try
       again. What this means is that the Federal Judiciary, with-
       out holding that DACA cannot be rescinded, has prevented
       that from occurring during an entire Presidential term.
       Our constitutional system is not supposed to work that way.
          I join JUSTICE THOMAS’s opinion. DACA presents a deli-
       cate political issue, but that is not our business. As JUSTICE
       THOMAS explains, DACA was unlawful from the start, and
       that alone is sufficient to justify its termination. But even
       if DACA were lawful, we would still have no basis for over-
       turning its rescission. First, to the extent DACA repre-
       sented a lawful exercise of prosecutorial discretion, its re-
       scission represented an exercise of that same discretion,
       and it would therefore be unreviewable under the Adminis-
       trative Procedure Act. 5 U. S. C. §701(a)(2); see Heckler v.
       Chaney, 470 U. S. 821, 831–832 (1985). Second, to the ex-
       tent we could review the rescission, it was not arbitrary and
       capricious for essentially the reasons explained by JUSTICE
       KAVANAUGH. See post, at 4–6 (opinion concurring in the
       judgment in part and dissenting in part).
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 69 of 76




                       Cite as: 591 U. S. ____ (2020)         1

                        Opinion of KAVANAUGH, J.

       SUPREME COURT OF THE UNITED STATES
                               _________________

                     Nos. 18–587, 18–588, and 18–589
                               _________________


            DEPARTMENT OF HOMELAND SECURITY,
                   ET AL., PETITIONERS
       18–587                v.
                REGENTS OF THE UNIVERSITY OF
                     CALIFORNIA, ET AL.
        ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
                   APPEALS FOR THE NINTH CIRCUIT



             DONALD J. TRUMP, PRESIDENT OF THE
              UNITED STATES, ET AL., PETITIONERS
       18–588                 v.
       NATIONAL ASSOCIATION FOR THE ADVANCEMENT
               OF COLORED PEOPLE, ET AL.; AND
           ON WRIT OF CERTIORARI BEFORE JUDGMENT TO THE
              UNITED STATES COURT OF APPEALS FOR THE
                    DISTRICT OF COLUMBIA CIRCUIT



        CHAD WOLF, ACTING SECRETARY OF HOMELAND
               SECURITY, ET AL., PETITIONERS
       18–589                v.
           MARTIN JONATHAN BATALLA VIDAL, ET AL.
       ON WRIT OF CERTIORARI BEFORE JUDGMENT TO THE UNITED
          STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
                              [June 18, 2020]

         JUSTICE KAVANAUGH, concurring in the judgment in part
       and dissenting in part.
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 70 of 76




       2        DEPARTMENT OF HOMELAND SECURITY v.
                      REGENTS OF UNIV. OF CAL.
                        Opinion of KAVANAUGH, J.

         For the last 20 years, the country has engaged in conse-
       quential policy, religious, and moral debates about the legal
       status of millions of young immigrants who, as children,
       were brought to the United States and have lived here ever
       since. Those young immigrants do not have legal status in
       the United States under current statutory law. They live,
       go to school, and work here with uncertainty about their
       futures. Despite many attempts over the last two decades,
       Congress has not yet enacted legislation to afford legal sta-
       tus to those immigrants.
         In 2012, exercising its view of the Executive’s prosecuto-
       rial discretion under Article II and the immigration laws,
       President Obama’s administration unilaterally instituted a
       program known as Deferred Action for Childhood Arrivals,
       or DACA. Under DACA, eligible young immigrants may
       apply for and receive deferred action. They must renew
       their DACA status every two years. Under the program,
       the Executive Branch broadly forbears from enforcing cer-
       tain immigration removal laws against DACA recipients.
       And by virtue of the forbearance, DACA recipients also be-
       come eligible for work authorization and other benefits.
         Since 2017, President Trump’s administration has
       sought to rescind DACA based on its different and narrower
       understanding of the Executive’s prosecutorial discretion
       under Article II and the immigration laws. In its view, the
       Executive Branch legally may not, and as a policy matter
       should not, unilaterally forbear from enforcing the immi-
       gration laws against such a large class of individuals. The
       current administration has stated that it instead wants to
       work with Congress to enact comprehensive legislation that
       would address the legal status of those immigrants together
       with other significant immigration issues.
         The question before the Court is whether the Executive
       Branch acted lawfully in ordering rescission of the ongoing
       DACA program. To begin with, all nine Members of the
       Court accept, as do the DACA plaintiffs themselves, that
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 71 of 76




                        Cite as: 591 U. S. ____ (2020)           3

                          Opinion of KAVANAUGH, J.

       the Executive Branch possesses the legal authority to re-
       scind DACA and to resume pre-DACA enforcement of the
       immigration laws enacted by Congress. Having previously
       adopted a policy of prosecutorial discretion and nonenforce-
       ment with respect to a particular class of offenses or indi-
       viduals, the Executive Branch has the legal authority to re-
       scind such a policy and resume enforcing the law enacted
       by Congress. The Executive Branch’s exercise of that re-
       scission authority is subject to constitutional constraints
       and may also be subject to statutory constraints. The nar-
       row legal dispute here concerns a statutory constraint—
       namely, whether the Executive Branch’s action to rescind
       DACA satisfied the general arbitrary-and-capricious stand-
       ard of the Administrative Procedure Act, or APA.
         The APA’s arbitrary-and-capricious standard requires
       that agency action be reasonable and reasonably explained.
       As the Court has long stated, judicial review under that
       standard is deferential to the agency. The Court may not
       substitute its policy judgment for that of the agency. The
       Court simply ensures that the agency has acted within a
       broad zone of reasonableness and, in particular, has reason-
       ably considered the relevant issues and reasonably ex-
       plained the decision. See FCC v. Fox Television Stations,
       Inc., 556 U. S. 502 (2009); Motor Vehicle Mfrs. Assn. of
       United States, Inc. v. State Farm Mut. Automobile Ins. Co.,
       463 U. S. 29 (1983).
         The Executive Branch explained its decision to rescind
       DACA in two sequential memorandums by successive Sec-
       retaries of Homeland Security: the 2017 Duke Memoran-
       dum and the 2018 Nielsen Memorandum. The Duke Mem-
       orandum focused on DACA’s perceived legal flaws. The
       Court today finds the Duke Memorandum insufficient un-
       der the APA’s arbitrary-and-capricious standard.
         But regardless of whether the Court is correct about the
       Duke Memorandum, the Nielsen Memorandum more fully
       explained the Department’s legal reasons for rescinding
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 72 of 76




       4         DEPARTMENT OF HOMELAND SECURITY v.
                       REGENTS OF UNIV. OF CAL.
                         Opinion of KAVANAUGH, J.

       DACA, and clarified that even if DACA were lawful, the De-
       partment would still rescind DACA for a variety of policy
       reasons. The Nielsen Memorandum also expressly ad-
       dressed the reliance interests of DACA recipients. The
       question under the APA’s deferential arbitrary-and-capri-
       cious standard is not whether we agree with the Depart-
       ment’s decision to rescind DACA. The question is whether
       the Nielsen Memorandum reasonably explained the deci-
       sion to rescind DACA. Under ordinary application of the
       arbitrary-and-capricious standard, the Nielsen Memoran-
       dum—with its alternative and independent rationales and
       its discussion of reliance—would pass muster as an expla-
       nation for the Executive Branch’s action.
          The Nielsen Memorandum was issued nine months after
       the Duke Memorandum. Under the Administrative Proce-
       dure Act, the Nielsen Memorandum is itself a “rule” setting
       forth “an agency statement of general . . . applicability and
       future effect designed to implement . . . policy.” 5 U. S. C.
       §551(4). Because it is a rule, the Nielsen Memorandum con-
       stitutes “agency action.” §551(13). As the Secretary of
       Homeland Security, Secretary Nielsen had the authority to
       decide whether to stick with Secretary Duke’s decision to
       rescind DACA, or to make a different decision. Like Secre-
       tary Duke, Secretary Nielsen chose to rescind DACA, and
       she provided additional explanation. Her memorandum
       was akin to common forms of agency action that follow ear-
       lier agency action on the same subject—for example, a sup-
       plemental or new agency statement of policy, or an agency
       order with respect to a motion for rehearing or reconsider-
       ation. Courts often consider an agency’s additional expla-
       nations of policy or additional explanations made, for exam-
       ple, on agency rehearing or reconsideration, or on remand
       from a court, even if the agency’s bottom-line decision itself
       does not change.
          Yet the Court today jettisons the Nielsen Memorandum
       by classifying it as a post hoc justification for rescinding
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 73 of 76




                        Cite as: 591 U. S. ____ (2020)            5

                          Opinion of KAVANAUGH, J.

       DACA. Ante, at 14–16. Under our precedents, however, the
       post hoc justification doctrine merely requires that courts
       assess agency action based on the official explanations of
       the agency decisionmakers, and not based on after-the-fact
       explanations advanced by agency lawyers during litigation
       (or by judges). See, e.g., State Farm, 463 U. S., at 50
       (“courts may not accept appellate counsel’s post hoc ration-
       alizations for agency action”); FPC v. Texaco Inc., 417 U. S.
       380, 397 (1974) (same); NLRB v. Metropolitan Life Ins. Co.,
       380 U. S. 438, 443–444 (1965) (same); Burlington Truck
       Lines, Inc. v. United States, 371 U. S. 156, 168–169 (1962)
       (same). As the D. C. Circuit has explained, the post hoc jus-
       tification doctrine “is not a time barrier which freezes an
       agency’s exercise of its judgment after an initial decision
       has been made and bars it from further articulation of its
       reasoning. It is a rule directed at reviewing courts which
       forbids judges to uphold agency action on the basis of ra-
       tionales offered by anyone other than the proper deci-
       sionmakers.” Alpharma, Inc. v. Leavitt, 460 F. 3d 1, 6
       (2006) (Garland, J.) (internal quotation marks omitted).
          Indeed, the ordinary judicial remedy for an agency’s in-
       sufficient explanation is to remand for further explanation
       by the relevant agency personnel. It would make little
       sense for a court to exclude official explanations by agency
       personnel such as a Cabinet Secretary simply because the
       explanations are purportedly post hoc, and then to turn
       around and remand for further explanation by those same
       agency personnel. Yet that is the upshot of the Court’s ap-
       plication of the post hoc justification doctrine today. The
       Court’s refusal to look at the Nielsen Memorandum seems
       particularly mistaken, moreover, because the Nielsen
       Memorandum shows that the Department, back in 2018,
       considered the policy issues that the Court today says the
       Department did not consider. Ante, at 20–26.
          To be sure, cases such as Overton Park and Camp v. Pitts
       suggest that courts reviewing certain agency adjudications
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 74 of 76




       6        DEPARTMENT OF HOMELAND SECURITY v.
                      REGENTS OF UNIV. OF CAL.
                        Opinion of KAVANAUGH, J.

       may in some circumstances decline to examine an after-the-
       fact agency explanation. See Camp v. Pitts, 411 U. S. 138,
       142–143 (1973) (per curiam); Citizens to Preserve Overton
       Park, Inc. v. Volpe, 401 U. S. 402, 419–421 (1971). But
       agency adjudications are “concerned with the determina-
       tion of past and present rights and liabilities,” Attorney
       General’s Manual on the Administrative Procedure Act 14
       (1947), and implicate the due process interests of the indi-
       vidual parties to the adjudication. Judicial review of an ad-
       judication therefore ordinarily focuses on what happened
       during the agency’s adjudication process of deciding that in-
       dividual case.
          Even if certain agency adjudications have a slightly more
       stringent restriction on post hoc explanations, the APA is
       “based upon a dichotomy between rule making and adjudi-
       cation,” ibid., and this case involves an ongoing agency rule
       that has future effect—the rescission of DACA. The Nielsen
       Memorandum implements and explains the rescission of
       DACA. I am aware of no case from this Court, and the
       Court today cites none, that has employed the post hoc jus-
       tification doctrine to exclude an agency’s official explana-
       tion of an agency rule. For purposes of arbitrary-and-capri-
       cious review, it does not matter whether the latest official
       explanation was two years ago or three years ago. What
       matters is whether the explanation was reasonable and fol-
       lowed the requisite procedures. In my view, the Court
       should consider the Nielsen Memorandum in deciding
       whether the Department’s rescission of DACA satisfies the
       APA’s arbitrary-and-capricious standard.
          Because the Court excludes the Nielsen Memorandum,
       the Court sends the case back to the Department of Home-
       land Security for further explanation. Although I disagree
       with the Court’s decision to remand, the only practical con-
       sequence of the Court’s decision to remand appears to be
       some delay. The Court’s decision seems to allow the De-
       partment on remand to relabel and reiterate the substance
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 75 of 76




                            Cite as: 591 U. S. ____ (2020)                     7

                              Opinion of KAVANAUGH, J.

       of the Nielsen Memorandum, perhaps with some elabora-
       tion as suggested in the Court’s opinion. Ante, at 23–26.*
                                *    *     *
         The Court’s resolution of this narrow APA issue of course
       cannot eliminate the broader uncertainty over the status of
       the DACA recipients. That uncertainty is a result of Con-
       gress’s inability thus far to agree on legislation, which in
       turn has forced successive administrations to improvise,
       thereby triggering many rounds of relentless litigation with
       the prospect of more litigation to come. In contrast to those
       necessarily short-lived and stopgap administrative
       measures, the Article I legislative process could produce a
       sturdy and enduring solution to this issue, one way or the
       other, and thereby remove the uncertainty that has per-
       sisted for years for these young immigrants and the Na-


       ——————
          * Because I conclude that the Executive Branch satisfied the APA’s ar-
       bitrary-and-capricious standard, I need not consider whether its prose-
       cutorial enforcement policy was “committed to agency discretion by law”
       and therefore not subject to APA arbitrary-and-capricious review in the
       first place. 5 U. S. C. §701(a)(2). Several judges have advanced argu-
       ments suggesting that DACA—at least to the extent it was simply an
       exercise of forbearance authority—and the repeal of DACA are decisions
       about whether and to what extent to exercise prosecutorial discretion
       against a class of offenses or individuals, and are therefore unreviewable
       under the APA as “committed to agency discretion by law.” Ibid.; see
       Casa De Maryland v. United States Dept. of Homeland Security, 924 F.
       3d 684, 709–715 (CA4 2019) (Richardson, J., concurring in part and dis-
       senting in part); Regents of Univ. Cal. v. United States Dept. of Homeland
       Security, 908 F. 3d 476, 521–523 (CA9 2018) (Owens, J., concurring in
       judgment); see also Texas v. United States, 809 F. 3d 134, 196–202 (CA5
       2015) (King, J., dissenting); Texas v. United States, 787 F. 3d 733, 770–
       776 (CA5 2015) (Higginson, J., dissenting); cf. Heckler v. Chaney, 470
       U. S. 821, 831–835 (1985); ICC v. Locomotive Engineers, 482 U. S. 270,
       277–284 (1987); United States v. Nixon, 418 U. S. 683, 693 (1974) (“the
       Executive Branch has exclusive authority and absolute discretion to de-
       cide whether to prosecute a case”); In re Aiken County, 725 F. 3d 255,
       262–264 (CADC 2013).
Case 4:19-cv-04975-PJH Document 175 Filed 06/22/20 Page 76 of 76




       8        DEPARTMENT OF HOMELAND SECURITY v.
                      REGENTS OF UNIV. OF CAL.
                        Opinion of KAVANAUGH, J.

       tion’s immigration system. In the meantime, as to the nar-
       row APA question presented here, I appreciate the Court’s
       careful analysis, but I ultimately disagree with its treat-
       ment of the Nielsen Memorandum. I therefore respectfully
       dissent from the Court’s judgment on plaintiffs’ APA claim,
       and I concur in the judgment insofar as the Court rejects
       plaintiffs’ equal protection claim.
